EXHIBIT 10.1

EXECUTION COPY

CREDIT AGREEMENT

Dated as of November 9, 2011

Amended and Restated as of April 4, 2014

Among

INTERNATIONAL FLAVORS & FRAGRANCES INC.

INTERNATIONAL FLAVORS & FRAGRANCES (LUXEMBOURG) S.à.r.l.

INTERNATIONAL FLAVORS & FRAGRANCES (NEDERLAND) HOLDING B.V.

INTERNATIONAL FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V.

IFF WORLDWIDE (GIBRALTAR) LIMITED

IFF AROMA ESANS SANAYI VE TICARET ANONIM SIRKETI

as Borrowers

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

CITIBANK, N.A.

as Administrative Agent

BNP PARIBAS

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agents

THE BANK OF TOKYO MITSUBISHI UFJ, LTD.

as Documentation Agent

and

CITIGROUP GLOBAL MARKETS INC.

BNP PARIBAS SECURITIES CORP.

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01.

  

Certain Defined Terms

     1   

SECTION 1.02.

  

Computation of Time Periods

     21   

SECTION 1.03.

  

Accounting Terms

     21   

Article II AMOUNTS AND TERMS OF THE ADVANCES

     21   

SECTION 2.01.

  

The Advances

     21   

SECTION 2.02.

  

Making the Advances

     22   

SECTION 2.03.

  

[Reserved]

     25   

SECTION 2.04.

  

Fees

     25   

SECTION 2.05.

  

Termination or Reduction of the Commitments

     25   

SECTION 2.06.

  

Repayment of Advances

     26   

SECTION 2.07.

  

Interest on Advances

     26   

SECTION 2.08.

  

Interest Rate Determination

     27   

SECTION 2.09.

  

Optional Conversion of Tranche A Revolving Credit Advances

     28   

SECTION 2.10.

  

Prepayments of Advances

     29   

SECTION 2.11.

  

Increased Costs

     29   

SECTION 2.12.

  

Illegality

     30   

SECTION 2.13.

  

Payments and Computations

     31   

SECTION 2.14.

  

Taxes

     32   

SECTION 2.15.

  

Sharing of Payments, Etc.

     35   

SECTION 2.16.

  

Evidence of Debt

     36   

SECTION 2.17.

  

Use of Proceeds

     36   

SECTION 2.18.

  

Increase in the Aggregate Revolving Credit Commitments

     36   

SECTION 2.19.

  

Extension of Commitment Termination Date

     38   

SECTION 2.20.

  

Defaulting Lenders

     39   

SECTION 2.21.

  

Mitigation Obligations; Replacement of Lenders

     40   

 

1



--------------------------------------------------------------------------------

Article III CONDITIONS TO EFFECTIVENESS AND LENDING

     41   

SECTION 3.01.

  

Conditions Precedent to Effectiveness of Section 2.01

     41   

SECTION 3.02.

  

Initial Advance to Each Designated Subsidiary

     42   

SECTION 3.03.

  

Conditions Precedent to Each Borrowing, Commitment Increase and Commitment
Extension

     43   

SECTION 3.04.

  

Determinations Under Section 3.01

     43   

Article IV REPRESENTATIONS AND WARRANTIES

     44   

SECTION 4.01.

  

Representations and Warranties of the Company

     44   

Article V COVENANTS OF THE COMPANY

     46   

SECTION 5.01.

  

Affirmative Covenants

     46   

SECTION 5.02.

  

Negative Covenants

     48   

SECTION 5.03.

  

Financial Covenant

     51   

Article VI EVENTS OF DEFAULT

     52   

SECTION 6.01.

  

Events of Default

     52   

Article VII GUARANTY

     54   

SECTION 7.01.

  

Unconditional Guaranty

     54   

SECTION 7.02.

  

Guaranty Absolute

     54   

SECTION 7.03.

  

Waivers and Acknowledgments

     56   

SECTION 7.04.

  

Subrogation

     56   

SECTION 7.05.

  

Subordination

     57   

SECTION 7.06.

  

Continuing Guaranty; Assignments

     57   

Article VIII THE AGENT

     58   

SECTION 8.01.

  

Appointment and Authority

     58   

SECTION 8.02.

  

Rights as a Lender

     58   

SECTION 8.03.

  

Exculpatory Provisions

     58   

SECTION 8.04.

  

Reliance by Agent

     59   

 

2



--------------------------------------------------------------------------------

SECTION 8.05.

  

Delegation of Duties

     59   

SECTION 8.06.

  

Resignation of Agent

     60   

SECTION 8.07.

  

Non-Reliance on Agent and Other Lenders

     61   

SECTION 8.08.

  

No Other Duties, etc.

     61    Article IX MISCELLANEOUS      61   

SECTION 9.01.

  

Amendments, Etc.

     61   

SECTION 9.02.

  

Notices, Etc.

     61   

SECTION 9.03.

  

No Waiver; Remedies

     63   

SECTION 9.04.

  

Costs and Expenses

     63   

SECTION 9.05.

  

Right of Set-off

     65   

SECTION 9.06.

  

Binding Effect

     65   

SECTION 9.07.

  

Assignments and Participations

     65   

SECTION 9.08.

  

Confidentiality

     69   

SECTION 9.09.

  

Designated Subsidiaries

     70   

SECTION 9.10.

  

Governing Law; Jurisdiction; Etc.

     71   

SECTION 9.11.

  

Execution in Counterparts

     71   

SECTION 9.12.

  

Judgment

     72   

SECTION 9.13.

  

Substitution of Currency

     72   

SECTION 9.14.

  

[Reserved]

     72   

SECTION 9.15.

  

Patriot Act Notice

     72   

SECTION 9.16.

  

Power of Attorney

     73   

SECTION 9.17.

  

No Fiduciary Duty

     73   

SECTION 9.18.

  

Waiver of Jury Trial

     73   

 

3



--------------------------------------------------------------------------------

Schedules

Schedule I – Commitments

Schedule 5.02(a) – Existing Liens

Exhibits

 

Exhibit A   -    Form of Note Exhibit B   -    Form of Notice of Revolving
Credit Borrowing Exhibit C   -    Form of Assignment and Assumption Exhibit E  
-    [INTENTIONALLY OMITTED] Exhibit F   -    Form of Designation Agreement
Exhibits G   -    Tax Forms

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of November 9, 2011

Amended and Restated as of April 4, 2014

INTERNATIONAL FLAVORS & FRAGRANCES INC., a New York corporation (the “Company”),
INTERNATIONAL FLAVORS & FRAGRANCES (LUXEMBOURG) S.à.r.l., a private limited
liability company (société à responsabilité limitée) incorporated in Luxembourg
and registered with the Register of Commerce and Companies of Luxembourg under
number B 79234 and having its registered address at 6 rue de Mamer, L-8081
Bertrange, Grand-Duchy of Luxembourg, with a share capital of EUR 163,360,000
(“IFF Lux”), INTERNATIONAL FLAVORS & FRAGRANCES (NEDERLAND) HOLDING B.V., a
private limited liability company incorporated in the Netherlands (“NL
Holding”), INTERNATIONAL FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V., a private
limited liability company incorporated in the Netherlands (“IFF Nederland”), IFF
WORLDWIDE (GIBRALTAR) LIMITED, a company incorporated under the laws of
Gibraltar (“IFF Worldwide Gibraltar”), IFF AROMA ESANS SANAYI VE TICARET ANONIM
SIRKETI, a Turkish joint stock company organized under the laws of Turkey (“IFF
Turkey”) the banks, financial institutions and other institutional lenders (the
“Initial Lenders”) listed on Schedule I hereto, and CITIBANK, N.A. (“Citibank”),
as administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Commitment Lender” has the meaning specified in Section 2.19(d).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to a Borrower as a part of a Borrowing
consisting of simultaneous Advances under a Facility from each of the Lenders
pursuant to Section 2.01, and includes a Base Rate Advance or a Eurocurrency
Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” has the meaning specified in the recital of parties and, as the context
may require, includes the Sub-Agent.

 

1



--------------------------------------------------------------------------------

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Sub-Agent designated in writing from
time to time by the Agent to the Company and the Lenders for such purpose and
(c) in any such case, such other account of the Agent as is designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means as of any date, with respect to any Base Rate Advance
or Eurocurrency Rate Advance, as the case may be, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below under the applicable caption:

 

Public Debt Rating S&P/Moody’s

   Applicable Margin for
Base Rate Advances     Applicable Margin for
Eurocurrency Rate
Advances  

Level 1

A+ / A1 or above

     0.000 %      0.750 % 

Level 2

A / A2

     0.000 %      0.875 % 

Level 3

A- / A3

     0.000 %      1.000 % 

Level 4

BBB+ / Baa1

     0.125 %      1.125 % 

Level 5

BBB / Baa2

     0.250 %      1.250 % 

Level 6

BBB- / Baa3

     0.500 %      1.500 % 

Level 7

Lower than Level 6

     0.750 %      1.750 % 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth below
under the caption “Applicable Percentage”:

 

Public Debt Rating S&P/Moody’s

   Applicable
Percentage  

Level 1

A+ / A1 or above

     0.060 % 

Level 2

A / A2

     0.080 % 

Level 3

A- / A3

     0.100 % 

Level 4

BBB+ / Baa1

     0.125 % 

Level 5

BBB / Baa2

     0.150 % 

Level 6

BBB- / Baa3

     0.200 % 

Level 7

Lower than Level 6

     0.250 % 

 

2



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, with respect to (a) any of the Tranche
A Facility or the Tranche B Facility, a Lender that has a Commitment with
respect to such Facility at such time and (b) any Swing Line Subfacility,
(i) each Swing Line Bank that has a Swing Line Commitment with respect to such
Swing Line Subfacility at such time and (ii) if the other Tranche A Lenders or
Tranche B Lenders have made Swing Line Advances in respect of such Swing Line
Subfacility pursuant to Section 2.02(b) that are outstanding at such time, each
such other Tranche A Lender or Tranche B Lender, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C or any other form approved by the Agent.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

“Authorization” means an authorization, consent, approval, resolution, license
exemption, filing or registration (including, without limitation, the
Environmental Permits).

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate for loans denominated in Dollars;

(b)  1⁄2 of one percent per annum above the Federal Funds Rate;

(c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance

 

3



--------------------------------------------------------------------------------

of doubt, the One Month LIBOR for any day shall be based on the rate appearing
on Reuters LIBOR01 Page (or other commercially available source providing such
quotations as designated by the Agent from time to time) at approximately 11:00
a.m. London time on such day; and

(d) 0.0% per annum.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowers” means, collectively, the Company, IFF Lux, NL Holding, IFF
Nederland, IFF Worldwide Gibraltar, IFF Turkey and the Designated Subsidiaries
from time to time.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

“Cash” means, at any time, cash as defined in the Audit and Accounting Guides
issued by the American Institute of Certified Public Accountants of the United
States of America (as amended from time to time) which includes as at the date
of this Agreement currency on hand, demand deposits with financial institutions
and other similar deposit accounts.

“Cash Collateralize” means, in respect of an obligation, deposit and pledge (as
a first priority perfected security interest) cash collateral in Dollars, in an
account to be approved by the Agent (such approval not to be unreasonably
withheld or delayed) for the benefit of the Appropriate Lenders and pursuant to
documentation in form and substance reasonably satisfactory to the Agent (and
“Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” means, at any time, cash equivalents as defined in the Audit
and Accounting Guides issued by the American Institute of Certified Public
Accountants of the United States of America (as amended from time to time) which
includes as at the date of this Agreement short term instruments having not more
than three months to final maturity and highly liquid instruments readily
convertible to known amounts of cash.

“Change in Law” means the occurrence, after the date of this Agreement, or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

4



--------------------------------------------------------------------------------

“Citibank” has the meaning set forth in the introductory paragraph of this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means a Revolving Credit Commitment or a Swing Line Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan and Euros.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication: (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of assets or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
assets acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such assets), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP as in
effect on the Effective Date, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis), (i) any amount
raised by the issue of shares redeemable mandatorily prior to the latest
Termination Date, (j) any amount raised under any other transaction (including
any forward sale or purchase agreement) having the commercial effect of a
borrowing, (k) all Debt of others referred to in paragraphs (a) through
(j) above or paragraph (l) below guaranteed directly or indirectly in any manner
by such Person, or in effect guaranteed directly or indirectly by such Person
through an agreement (1) to pay or purchase such Debt or to advance or supply
funds for the payment or purchase of such Debt, (2) to purchase, sell or lease
(as lessee or lessor) assets, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Debt or to assure the

 

5



--------------------------------------------------------------------------------

holder of such Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for assets or services
irrespective of whether such assets are received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (l) all Debt referred to
in paragraphs (a) through (k) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on assets (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt.

“Debt for Borrowed Money” of a person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such person other than any amounts which would be classified as indebtedness, in
accordance with GAAP, which arise under any Hedge Agreements.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to a Swing
Line Bank in respect of Swing Line Advances or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent, the Company or a Swing Line Bank in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
under which it has commitments to extend credit or that has notified, or whose
Parent Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Company,
failed to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Company’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company; provided that, for
the avoidance of doubt, a Lender shall not be a Defaulting Lender solely by
virtue of (1) the control, ownership or acquisition of any equity interest in
that Lender or any direct or indirect Parent Company thereof by a Governmental
Authority or instrumentality or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality under or based
on the law of the country where such

 

6



--------------------------------------------------------------------------------

Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, so long as, in the case of
clause (1) and clause (2), such action does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.20(c)) upon notification of such determination by the Agent to the
Company, the Swing Line Banks and the Lenders.

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and the Company.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, its office set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Domestic Lending Office) or such other office as such
Lender may hereafter designate as its Domestic Lending Office by notice to the
Company and the Agent.

“Dutch Loan Party” means NL Holding, IFF Nederland and any Designated Subsidiary
that is organized under the laws of the Netherlands.

“EBITDA” means, for means, for any Relevant Period, net income (or net loss)
plus the sum of: (a) interest expense; (b) income tax expense; (c) depreciation
expense; (d) amortization expense and all other non-cash charges;
(e) extraordinary or unusual losses deducted in calculating net income less
extraordinary or unusual gains added in calculating net income, (f) all
non-recurring non-cash expenses and charges, (g) any non-cash gains or losses
from asset sales, (h) non-cash purchase accounting adjustments, (i) customary
costs and expenses incurred in connection with the transactions contemplated by
the Loan Documents, (j) non-cash stock-based compensation expense for such
period, (k) other expenses reducing such net income which do not represent a
cash item in such period or any future period less all non-cash items increasing
net income which do not represent a cash item in such period or any future
period, and (l) customary costs and expenses incurred in connection with
acquisitions, investments, issuances of equity and incurrence of indebtedness to
the extent any such transaction is not prohibited by this Agreement, in each
case determined in accordance with GAAP for the Relevant Period.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law,

 

7



--------------------------------------------------------------------------------

Environmental Permit or Hazardous Materials or arising from alleged injury or
threat of injury to health, safety or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“EONIA” means, in relation to a Business Day and any amount denominated in Euro,
the applicable the euro overnight index average administered by the Banking
Federation of the European Union (or any other person which takes over the
administration of that rate) for the relevant Business Day displayed on page
EONIA= of the Reuters screen (or any replacement Reuters page which displays
that rate) as of 5:00 P.M. (London Time) on the Business Day preceding the date
of determination for the offering of deposits in Euro for the period from 1
(one) Business Day to the immediately following Business Day.

“Equivalent” means, at any date of determination thereof, in US Dollars of any
Foreign Currency or in any Foreign Currency of US Dollars on any date, means the
spot rate of exchange that appears at 11:00 A.M. (London time), on the display
page applicable to the relevant currency on the Oanda website on such date;
provided that if there shall at any time no longer exist such a page on such
website, the spot rate of exchange shall be determined by reference to another
similar rate publishing service selected by the Administrative Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412 of the Code with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a “substantial employer,” as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for the imposition of a lien under

 

8



--------------------------------------------------------------------------------

Section 303(k) of ERISA shall have been met with respect to any Plan; (g) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.

“EURIBO Rate” means, for any Interest Period, the greater of (a) 0.0% and
(b) the rate appearing on Reuters EURIBOR01 Page (or on any successor or
substitute page of Reuters, or any successor to or substitute for Reuters,
providing rate quotations comparable to those currently provided on such page of
Reuters, as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euro by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euro)
at approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, its office,
branch or Affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Eurocurrency Lending Office) or such other office, branch or Affiliate as such
Lender may hereafter designate as its Eurocurrency Lending Office by notice to
the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the greater of 0.0% and the rate per annum obtained by
dividing (a) (i) in the case of any Advance denominated in Dollars or any
Committed Currency other than Euros, the rate per annum appearing on Reuters
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars or the applicable Committed Currency at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period and (ii) in the case of any
Advance denominated in Euro, the EURIBO Rate by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period.

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

 

9



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or gross income
(however denominated), franchise and similar Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
Applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in
an Advance or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in such Advance or Commitment (other than
pursuant to an assignment request by the Company under Section 9.07) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.14, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.14(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Extension Date” has the meaning specified in Section 2.19(a).

“Facility” means the Tranche A Facility or the Tranche B Facility (all of the
foregoing being, collectively, the “Facilities”).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“IFF Lux” has the meaning set forth in the introductory paragraph of this
Agreement.

“IFF Nederland” has the meaning set forth in the introductory paragraph of this
Agreement.

“IFF Turkey” has the meaning set forth in the introductory paragraph of this
Agreement.

“IFF Worldwide Gibraltar” has the meaning set forth in the introductory
paragraph of this Agreement.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Information Memorandum” means the information memorandum dated March 10, 2014,
as modified or supplemented prior to the date hereof, used by the Agent in
connection with the syndication of the Commitments.

“Initial Lender” has the meaning set forth in the introductory paragraph of this
Agreement.

“Interest Period” means (x) for each Tranche B Swing Line Advance comprising
part of the same Swing Line Borrowing, the period, not to exceed five Business
Days, specified by the applicable Borrower in the Notice of Swing Line Borrowing
in respect of such Borrowing and (y)

 

11



--------------------------------------------------------------------------------

for each Eurocurrency Rate Advance comprising part of the same Revolving Credit
Borrowing, the period commencing on the date of such Eurocurrency Rate Advance
or the date of the Conversion of any Base Rate Advance into such Eurocurrency
Rate Advance and ending on the last day of the period selected by the Borrower
requesting such Borrowing pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period for Eurocurrency Rate Advances shall be one, two, three or six months or,
subject to clause (c) of this definition, such other period as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period (which shall promptly notify each of the Appropriate Lenders),
select; provided, however, that:

(a) the Borrowers may not select any Interest Period that ends after the latest
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;

(c) in respect of any Eurocurrency Rate Advance, the Borrowers shall not be
entitled to select an Interest Period of other than one, two, three or six
months unless, by 2:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period each Appropriate Lender, in its sole
discretion, approves such requested Interest Period (the failure of any
Appropriate Lender to so respond by such time being deemed for all purposes of
this Agreement as an objection by such Appropriate Lender to the requested
duration of such Interest Period); provided that, if any or all of the
Appropriate Lenders object to the requested duration of such Interest Period,
the duration of the Interest Period for such Revolving Credit Borrowing shall be
one, two, three or six months, as specified by the applicable Borrower in the
applicable Notice of Revolving Credit Borrowing as the desired alternative to
such requested Interest Period;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
in the case of Eurocurrency Rate Advances, if such extension would cause the
last day of such Interest Period to occur in the next following calendar month,
the last day of such Interest Period shall occur on the next preceding Business
Day; and

(e) whenever the first day of any Interest Period for Eurocurrency Rate Advances
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“IRS” means the United States Internal Revenue Service.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization,

 

12



--------------------------------------------------------------------------------

liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means the Tranche A Lenders and the Tranche B Lenders.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Document” means this Agreement, any Note and each Designation Agreement.

“Loan Party” means the Company and each other Borrower.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on: (a) the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole; (b) the rights and remedies of the Agent or
any Lender under the Loan Documents; or (c) the ability of any Loan Party or the
Company to perform its payment obligations under the Loan Documents.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA, and that
(a) is maintained for employees of the Company or any ERISA Affiliate and at
least one Person other than the Company and the ERISA Affiliates or (b) was so
maintained and in respect of which the Company or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Net Debt” means Debt for Borrowed Money less Cash and Cash Equivalents.

“NL Holding” has the meaning set forth in the introductory paragraph of this
Agreement.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Required Lenders.

“Non-Extending Lender” has the meaning specified in Section 2.19(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

13



--------------------------------------------------------------------------------

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.

“Notice Date” has the meaning specified in Section 2.19(b).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).

“Overnight Rate” means (a) with respect to Advances or other amounts denominated
in Dollars, the Federal Funds Rate, (b) with respect to Advances or other
amounts denominated in Committed Currencies other than Euro, the rate per annum
applicable to an overnight period beginning on one Business Day and ending on
the next Business Day equal to the sum of 1% and the rate appearing on Reuters
LIBOR01 Page (or any successor page) as the London interbank offered rate for
overnight deposits in the relevant currency at approximately 11:00 A.M. (London
time) two Business Days prior to such date of determination and (c) with respect
to Advances denominated in Euro, EONIA.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.

 

14



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for Taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Lien and
other similar Lien arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days; (c) pledges
or deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (d) easements, rights
of way and other encumbrances on title to real property that do not render title
to the real property encumbered thereby unmarketable or materially adversely
affect the use of such real property for its present purposes; (e) any netting
or set-off arrangement entered into by the Company or any of its Subsidiaries in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances of the Company and its Subsidiaries; (f) any Lien arising
solely by virtue of the maintenance of a bank account by the Company or any of
its Subsidiaries in the ordinary course of business pursuant to the general
terms and conditions of the bank with which such account is held; and (g) any
Lien arising by operation of law and in the ordinary course of trading.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any political subdivision or agency thereof or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan, which is
maintained for employees of the Company or any ERISA Affiliate.

“Post-Petition Interest” has the meaning specified in Section 7.05(b).

“Primary Currency” has the meaning specified in 9.12(c).

“Protesting Lender” has the meaning specified in Section 9.09(a).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 7 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

15



--------------------------------------------------------------------------------

“Ratable Share” means, with respect to any Lender under any Facility at any
time, the percentage of the total Revolving Credit Commitments under such
Facility represented by such Lender’s Revolving Credit Commitment under such
Facility. If the applicable Revolving Credit Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the applicable
Revolving Credit Commitments most recently in effect, giving effect to any
assignments.

“Reacquisition Sale and Leaseback Transaction” has the meaning specified in
Section 5.02(b)(v).

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

“Register” has the meaning specified in Section 9.07(c).

“Regulation U” has the meaning specified in Section 4.01(g).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Period” means each period of twelve months ending on the last day of
the Company’s financial year and each period of twelve months ending on the last
day of each of the first three quarters of the Company’s financial year.

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having in excess of 50% of the
Revolving Credit Commitments; provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Revolving Credit Commitments of such Lender at such
time.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“Revolving Credit Advance” means a Tranche A Revolving Credit Advance, or a
Tranche B Revolving Credit Advance.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Appropriate
Lenders.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $10,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £10,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥100,000,000, in respect of Revolving Credit
Advances denominated in Francs, ₣10,000,000, and, in respect of Revolving Credit
Advances denominated in Euros, €10,000,000.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥10,000,000, in respect of Revolving Credit
Advances denominated in Francs, ₣1,000,000, and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

 

16



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means a Tranche A Revolving Credit Commitment or a
Tranche B Revolving Credit Commitment.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions, including embargoes, export
restrictions, the ability to make or receive international payments, the
freezing or blocking of assets of targeted Persons, the ability to engage in
transactions with specified persons or countries, or the ability to take an
ownership interest in assets of specified Persons or located in a specified
country, including any laws or regulations threatening to impose economic
sanctions on any person for engaging in proscribed behavior.

“Single Employer Plan” means any Plan that is subject to Title IV of ERISA, but
that is not a Multiemployer Plan or a Multiple Employer Plan.

“Sub-Agent” means Citibank International plc.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Swing Line Bank” means a Tranche A Swing Line Bank or a Tranche B Swing Line
Bank.

“Swing Line Borrowing” means a Tranche A Swing Line Borrowing or a Tranche B
Swing Line Borrowing.

“Swing Line Commitment” means a Tranche A Swing Line Commitment or a Tranche B
Swing Line Commitment.

 

17



--------------------------------------------------------------------------------

“Swing Line Subfacility” means a Tranche A Swing Line Subfacility, a Tranche B
Swing Line Subfacility (Dollar) or a Tranche B Swing Line Subfacility (Euro).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier of (a) April 4, 2019, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Extending Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
aggregate principal amount at such time of its outstanding Revolving Credit
Advances and such Lender’s pro rata portion of any Swing Line Advances at such
time and the Unused Commitments of such Lender at such time.

“Tranche A Facility” means, at any time, the aggregate amount of the Tranche A
Lenders’ Tranche A Revolving Credit Commitments at such time.

“Tranche A Lenders” means the Persons listed on Schedule I as having a Tranche A
Revolving Credit Commitment and any other Person that shall have become party
hereto with a Tranche A Revolving Credit Commitment pursuant to an Assumption
Agreement or an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context requires otherwise, the term “Tranche A Lenders” includes each Tranche A
Swing Line Bank.

“Tranche A Revolving Credit Advance” means an Advance by a Tranche A Lender to
any Borrower as part of a Revolving Credit Borrowing under the Tranche A
Facility and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each
of which shall be a “Type” of Tranche A Revolving Credit Advance).

“Tranche A Revolving Credit Commitment” means as to any Tranche A Lender (a) the
Dollar amount set forth opposite such Lender’s name on Schedule I hereto as such
Lender’s “Tranche A Revolving Credit Commitment”, (b) if such Lender has become
a Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement or (c) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such amount may
be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

“Tranche A Swing Line Advance” means an Advance made by a Tranche A Swing Line
Bank pursuant to Section 2.01(b)(i) or any Lender pursuant to Section 2.02(b).

“Tranche A Swing Line Bank” means Citibank, in its capacity as lender of Tranche
A Swing Line Advances hereunder, and any other Tranche A Lender appointed by the
Company so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Tranche A Swing Line Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as Citibank or such Lender, as the case
may be, shall have a Tranche A Swing Line Commitment.

 

18



--------------------------------------------------------------------------------

“Tranche A Swing Line Borrowing” means a Borrowing consisting of Tranche A Swing
Line Advances made by the Tranche A Swing Line Banks.

“Tranche A Swing Line Commitment” means with respect to each Tranche A Swing
Line Bank, the amount set forth opposite such Tranche A Swing Line Bank’s name
on Schedule I hereto or in the Register maintained by the Agent as its Tranche A
Swing Line Commitment, as such amount may be reduced pursuant to Section 2.05.

“Tranche A Swing Line Subfacility” means an amount equal to the lesser of
(a) $25,000,000 and (b) the aggregate Tranche A Revolving Credit Commitments.
The Tranche A Swing Line Sublimit is part of, and not in addition to, the
aggregate Tranche A Revolving Credit Commitments.

“Tranche B Facility” means, at any time, the aggregate amount of the Tranche B
Lenders’ Tranche B Revolving Credit Commitments at such time.

“Tranche B Lenders” means the Persons listed on Schedule I as having a Tranche B
Revolving Credit Commitment and any other Person that shall have become party
hereto with a Tranche B Revolving Credit Commitment pursuant to an Assumption
Agreement or an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context requires otherwise, the term “Tranche B Lenders” includes each Tranche B
Swing Line Bank.

“Tranche B Revolving Credit Advance” means an Advance by a Tranche B Lender to
any Borrower as part of a Revolving Credit Borrowing under the Tranche B
Facility.

“Tranche B Revolving Credit Commitment” means as to any Tranche B Lender (a) the
Dollar amount set forth opposite such Lender’s name on Schedule I hereto as such
Lender’s “Tranche B Revolving Credit Commitment”, (b) if such Lender has become
a Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement or (c) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such amount may
be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

“Tranche B Swing Line Advance” means an Advance made by a Tranche B Swing Line
Bank pursuant to Section 2.01(b)(ii) or any Lender pursuant to Section 2.02(b).

“Tranche B Swing Line Bank” means Citibank International plc, in its capacity as
lender of Tranche B Swing Line Advances hereunder, and any other Tranche B
Lender appointed by the Company so long as such Lender expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Tranche B Swing Line
Bank and notifies the Agent of its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as Citibank
International or such Lender, as the case may be, shall have a Tranche B Swing
Line Commitment.

“Tranche B Swing Line Borrowing” means a Borrowing consisting of Tranche B Swing
Line Advance made by the Tranche B Swing Line Banks.

 

19



--------------------------------------------------------------------------------

“Tranche B Swing Line Commitment” means with respect to each Tranche B Swing
Line Bank, the amount set forth opposite such Tranche B Swing Line Bank’s name
on Schedule I hereto or in the Register maintained by the Agent as its Tranche B
Swing Line Commitment, as such amount may be reduced pursuant to Section 2.05.

“Tranche B Swing Line Subfacility (Dollar)” means an amount equal to the lesser
of (a) $25,000,000 and (b) the aggregate Tranche B Revolving Credit Commitments.
The Tranche B Swing Line Sublimit (Dollar) is part of, and not in addition to,
the aggregate Tranche B Revolving Credit Commitments.

“Tranche B Swing Line Subfacility (Euro)” means an amount equal to the lesser of
(a) €50,000,000 and (b) the aggregate Tranche B Revolving Credit Commitments.
The Tranche B Swing Line Sublimit (Euro) is part of, and not in addition to, the
aggregate Tranche B Revolving Credit Commitments.

“Type” has the meaning specified in the definition of Tranche A Revolving Credit
Advance.

“Unused Commitment” means the Unused Tranche A Commitment or the Unused Tranche
B Commitment.

“Unused Tranche A Commitment” means, with respect to each Tranche A Lender at
any time, (a) such Lender’s Tranche A Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Tranche A
Revolving Credit Advances (based in respect of any Tranche A Revolving Credit
Advances denominated in a Committed Currency by reference to the Equivalent
thereof in Dollars) made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (ii) such Lender’s Ratable Share of the aggregate
principal amount of all Tranche A Swing Line Advances then outstanding.

“Unused Tranche B Commitment” means, with respect to each Tranche B Lender at
any time, (a) such Lender’s Tranche B Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Tranche B
Revolving Credit Advances (based in respect of any Tranche B Revolving Credit
Advances denominated in a Committed Currency by reference to the Equivalent
thereof in Dollars) made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (ii) such Lender’s Ratable Share of the aggregate
principal amount of all Tranche B Swing Line Advances (based in respect of any
Tranche B Swing Line Advances denominated in Euros by reference to the
Equivalent thereof in Dollars) made then outstanding.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

20



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party and Citibank, as Agent.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States of America consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e) (“GAAP”).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Company
or any Subsidiary thereof at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as a capital lease.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. (a) The Revolving Credit Advances. (i) Tranche A.
Each Tranche A Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Tranche A Revolving Credit Advances denominated in Dollars or
any Committed Currency to any Borrower from time to time on any Business Day
during the period from the Effective Date until the Termination Date applicable
to such Lender in an amount (based in respect of any Revolving Credit Advances
to be denominated in a Committed Currency by reference to the Equivalent thereof
in Dollars determined on the date of delivery of the applicable Notice of
Revolving Credit Borrowing) not to exceed such Lender’s Unused Tranche A
Commitment. Each Revolving Credit Borrowing under the Tranche A Facility shall
be in an amount not less than the Revolving Credit Borrowing Minimum or the
Revolving Credit Borrowing Multiple in excess thereof and shall consist of
Tranche A Revolving Credit Advances of the same Type and in the same currency
made on the same day by the Lenders ratably according to their respective
Tranche A Revolving Credit Commitments. Within the limits of each Lender’s
Tranche A Revolving Credit Commitment, any Borrower may borrow under this
Section 2.01(a)(i), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a)(i).

(ii) Tranche B. Each Tranche B Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Tranche B Revolving Credit Advances
denominated in any Committed Currency to any Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date applicable to such Lender in an amount (based in respect of any Tranche B
Revolving Credit Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed such Lender’s
Unused Tranche B Commitment. Each Revolving Credit Borrowing under the Tranche B
Facility shall be in an amount not less than the Revolving Credit Borrowing
Minimum or the Revolving Credit Borrowing Multiple in excess thereof and shall
consist of

 

21



--------------------------------------------------------------------------------

Eurocurrency Rate Advances in the same currency made on the same day by the
Lenders ratably according to their respective Tranche B Revolving Credit
Commitments. Within the limits of each Lender’s Tranche B Revolving Credit
Commitment, any Borrower may borrow under this Section 2.01(a)(ii), prepay
pursuant to Section 2.10 and reborrow under this Section 2.01(a)(ii).

(b) The Swing Line Advances. (i) Tranche A. Each Tranche A Swing Line Bank
severally agrees, on the terms and conditions hereinafter set forth, to make
Tranche A Swing Line Advances denominated in Dollars to any Borrower from time
to time on any Business Day during the period from the date hereof until the
Termination Date applicable to the Tranche A Swing Line Bank (A) in an aggregate
amount not to exceed at any time outstanding the Tranche A Swing Line
Subfacility and (B) in an amount for each such Advance not to exceed an amount
equal to the Unused Tranche A Commitments of the Tranche A Lenders on such
Business Day. Each Tranche A Swing Line Borrowing shall be in an amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Base Rate Advances made on the same day by the Tranche A Swing Line
Banks ratably according to their respective Tranche A Swing Line Commitments.
Within the limits of the Tranche A Swing Line Subfacility and within the limits
referred to in clause (B) above, the Borrowers may borrow under this
Section 2.01(b)(i), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(b)(i).

(ii) Tranche B. Each Tranche B Swing Line Bank severally agrees, on the terms
and conditions hereinafter set forth, to make Tranche B Swing Line Advances
(x) denominated in Dollars to any Borrower from time to time on any Business Day
during the period from the date hereof until the Termination Date applicable to
the Tranche B Swing Line Bank (A) in an aggregate amount not to exceed at any
time outstanding the Tranche B Swing Line Subfacility (Dollar) and (B) in an
amount for each such Advance not to exceed an amount equal to the Unused Tranche
B Commitments of the Tranche B Lenders on such Business Day and (y) denominated
in Euros to any Borrower from time to time on any Business Day during the period
from the date hereof until the Termination Date applicable to the Tranche B
Swing Line Bank (A) in an aggregate amount not to exceed at any time outstanding
the Tranche B Swing Line Subfacility (Euro) and (B) in an amount for each such
Advance not to exceed an amount equal to the Unused Tranche B Commitments of the
Tranche B Lenders on such Business Day. Each Tranche B Swing Line Borrowing
shall be in an amount of (1) in the case of the Tranche B Swing Line Subfacility
(Dollar), $5,000,000 or an integral multiple of $1,000,000 in excess thereof or
(2) in the case of the Tranche B Swing Line Subfacility (Euro), €5,000,000 or an
integral multiple of €1,000,000 in excess thereof and, in each case, shall
consist of Eurocurrency Rate Advances made on the same day by the Tranche B
Swing Line Banks ratably according to their respective Tranche B Swing Line
Commitments. Within the limits of the Tranche B Swing Line Subfacility (Dollar)
and the Tranche B Swing Line Subfacility (Euro) and within the limits referred
to in clauses (x)(B) and (y)(B) above, the Borrowers may borrow under this
Section 2.01(b)(ii), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(b)(ii).

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b), each Revolving Credit Borrowing shall be made on notice, given
not later than (x) 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances denominated
in Dollars, (y) 1:00 P.M. (London time) on the third Business Day prior to the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency or (z) 11:00 A.M. (New York City time) on the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by any Borrower to the Agent (and
simultaneously to the Sub-Agent), which shall give to each Appropriate Lender
prompt notice thereof by telecopier. Each such notice of a Revolving Credit
Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by telephone,
confirmed immediately in writing, or telecopier in substantially the form of
Exhibit B hereto,

 

22



--------------------------------------------------------------------------------

specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Revolving Credit Advance.
Each Appropriate Lender shall, before 1:00 P.M. (New York City time) on the date
of such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in Dollars, and before 11:00 A.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, make available for the account of its Applicable Lending
Office to the Agent at the applicable Agent’s Account, in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing in accordance with
the respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the Agent’s address referred to in Section 9.02 or at the
applicable Payment Office, as the case may be; provided, however, that, if such
Borrowing is denominated in the currency of any outstanding Swing Line Advance
under the same Facility, the Agent shall first make a portion of such funds
equal to the aggregate principal amount of such Swing Line Advances made by the
applicable Swing Line Bank and by any other Appropriate Lender and outstanding
on the date of such Revolving Credit Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the applicable Swing Line Bank and
such other Appropriate Lenders for repayment of such Swing Line Advances.

(b) Each Tranche A Swing Line Borrowing shall be made on notice, given not later
than 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the applicable Borrower to the Tranche A Swing Line Banks and the
Agent, of which the Agent shall give prompt notice to the Tranche A Lenders.
Each Tranche B Swing Line Borrowing shall be made on notice, given not later
than 10:00 A.M. (London time) on the date of the proposed Swing Line Borrowing
in the case of a Tranche B Swing Line Borrowing, in each case by the applicable
Borrower to the Tranche B Swing Line Banks and the Sub-Agent, of which the
Sub-Agent shall give prompt notice to the Agent and the Agent shall give prompt
notice to the Tranche B Lenders. Each such notice of a Swing Line Borrowing (a
“Notice of Swing Line Borrowing”) shall be by telephone, confirmed at once in
writing, or telecopier, specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing and (iii) Interest Period of such
Borrowing (which Interest Period shall end no later than the fifth Business Day
after the requested date of such Borrowing). Upon fulfillment of the applicable
conditions set forth in Article III, the applicable Swing Line Banks shall,
before 5:00 P.M. (New York City time) in the case of a Tranche A Swing Line
Borrowing and before 5:00 P.M. (London time) in the case of a Tranche B Swing
Line Borrowing on the date of such Swing Line Borrowing, make such Swing Line
Borrowing available to the Borrower requesting such Swing Line Borrowing as
specified in the applicable Notice of Swing Line Borrowing, in same day funds.
No Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance.

Upon written demand by an applicable Swing Line Bank, with a copy of such demand
to the Agent, each other Appropriate Lender will purchase from such Swing Line
Bank, and such Swing Line Bank shall sell and assign to each such other Lender,
such other Lender’s Ratable Share of such outstanding Swing Line Advance, by
making available for the account of its Applicable Lending Office to the Agent
for the account of such Swing Line Bank, by deposit to the Agent’s Account, in
same day funds, an amount equal to the portion of the outstanding principal
amount of such Swing Line Advance to be purchased by such Lender. Each Borrower
hereby agrees to each such sale and assignment. Each Lender agrees to purchase
its Ratable Share of (i) an outstanding Tranche A Swing Line Advance on (x) the
Business Day on which demand therefor is made by the Swing Line Bank which made
such Advance, provided that notice of such demand is given not later than 11:00
A.M. (New York City time) on such

 

23



--------------------------------------------------------------------------------

Business Day or (y) the first Business Day next succeeding such demand if notice
of such demand is given after such time and (ii) an outstanding Tranche B Swing
Line Advance on the third Business Day after the date demand therefor is made by
the Swing Line Bank which made such Advance. Upon any such assignment by any
Swing Line Bank to any other Lender of a portion of a Swing Line Advance, such
Swing Line Bank represents and warrants to such other Lender that such Swing
Line Bank is the legal and beneficial owner of such interest being assigned by
it, but makes no other representation or warranty and assumes no responsibility
with respect to such Swing Line Advance, this Agreement, the Notes or the
Borrowers. If and to the extent that any Lender shall not have so made the
amount of such Swing Line Advance available to the Agent, such Lender agrees to
pay to the Agent forthwith on demand such amount together with interest thereon,
for each day from the date such Lender is required to have made such amount
available to the Agent until the date such amount is paid to the Agent, at the
higher of the Overnight Rate and the cost of funds incurred by the Agent in
respect of such amount, plus any administrative, processing or similar fees
customarily charge by the Agent in connection with the foregoing. If such Lender
shall pay to the Agent such amount for the account of such Swing Line Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by such Swing Line Bank shall be reduced by such amount on such Business Day.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrowers may not select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the
Appropriate Lenders to make Eurocurrency Rate Advances shall then be suspended
pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not
be outstanding as part of more than six separate Revolving Credit Borrowings.

(d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower requesting the Borrowing. In
the case of any Revolving Credit Borrowing that the related Notice of Revolving
Credit Borrowing specifies is to be comprised of Eurocurrency Rate Advances,
such Borrower shall indemnify each Appropriate Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding any loss of profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to be
made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.

(e) Unless the Agent shall have received notice from an Appropriate Lender prior
to the time of any Revolving Credit Borrowing or Swing Line Borrowing that such
Lender will not make available to the Agent such Lender’s ratable portion of
such Borrowing, the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as applicable, and the Agent may, in
reliance upon such assumption, make available to the Borrower requesting the
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the higher
of the interest rate applicable at the time to the Advances comprising such
Borrowing and the cost of funds incurred by the Agent in respect

 

24



--------------------------------------------------------------------------------

of such amount and (ii) in the case of such Lender, the higher of the Overnight
Rate and the cost of funds incurred by the Agent in respect of such amount, plus
any administrative, processing or similar fees customarily charged by the Agent
in connection with the foregoing. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

(f) The failure of any Appropriate Lender to make the Revolving Credit Advance
to be made by it as part of any Borrowing shall not relieve any other
Appropriate Lender of its obligation, if any, hereunder to make its Revolving
Credit Advance on the date of such Revolving Credit Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Revolving
Credit Advance to be made by such other Lender on the date of any Revolving
Credit Borrowing.

SECTION 2.03. [Reserved].

SECTION 2.04. Fees. (a) Commitment Fee. The Company agrees to pay to the Agent
for the account of each Lender a commitment fee from the Effective Date in the
case of each Initial Lender and from the effective date specified in the
Assumption Agreement or in the Assignment and Assumption pursuant to which it
became a Lender in the case of each other Lender until the Termination Date
applicable to such Lender payable in arrears quarterly on the last day of each
March, June, September and December, commencing June 30, 2014, and on the
Termination Date applicable to each Lender at a rate per annum equal to the
Applicable Percentage in effect from time to time on the aggregate amount of
such Lender’s Unused Commitment plus its Ratable Share of the average daily
outstanding Swing Line Advances under the applicable Facility during such
quarter, provided that no Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(b) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.

SECTION 2.05. Termination or Reduction of the Commitments. (a) The Company shall
have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments
of the Lenders under any Facility, provided that each partial reduction
(x) shall be in the minimum aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (y) shall be made ratably among the
Appropriate Lenders in accordance with their Commitments with respect to such
Facility.

(b) The Company shall have the right, at any time, upon at least three Business
Days’ notice to a Defaulting Lender (with a copy to the Agent), to terminate in
whole such Defaulting Lender’s Commitment under this Section 2.05(b), the
Borrowers will pay all principal of, and interest accrued to the date of such
payment on, Advances owing to such Defaulting Lender and pay any accrued
commitment fee payable to such Defaulting Lender pursuant to Section 2.04(a) and
all other amounts payable to such Defaulting Lender hereunder (including but not
limited to any increased costs, additional interest or other amounts owing under
Section 2.11, any indemnification for taxes under Section 2.14, and any
compensation payments due as provided in Section 9.04(c); and upon such
payments, the obligations of such Defaulting Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that (i) such
Defaulting Lender’s rights under Sections 2.11, 2.14 and 9.04 and its
obligations under Section 9.04 shall survive such release and discharge as to
matters occurring prior to such date and (ii) no claim that the Borrowers may
have against such Defaulting Lender arising out of such Defaulting Lender’s
default hereunder shall be released or impaired in any way, The aggregate amount
of the Commitments of the Appropriate Lenders once reduced pursuant this
Section 2.05(b) may not be reinstated; provided, further, however, that if
pursuant to this Section 2.05(b), the Borrowers shall

 

25



--------------------------------------------------------------------------------

pay to a Defaulting Lender any principal of, or interest accrued on, the
Advances owing to such Defaulting Lender, then the Borrowers shall either
(x) confirm to the Agent that the conditions set forth in Section 3.03(a) are
met on and as of such date of payment or (y) pay or cause to be paid a ratable
payment of principal and interest to all Appropriate Lenders who are not
Defaulting Lenders.

SECTION 2.06. Repayment of Advances. (a) Revolving Credit Advances. Each
Borrower shall repay to the Agent for the ratable account of each Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Revolving Credit Advances made to it and then outstanding.

(a) Swing Line Advances. Each Borrower shall repay to the Agent for the ratable
account of the applicable Swing Line Bank and each Appropriate Lender which has
made a Swing Line Advance the outstanding principal amount of each Swing Line
Advance made to it by each of them on the earlier of (i) in the case of a
Tranche A Swing Line Advance, the fifth Business Day after the date such Advance
is made and in the case of a Tranche B Swing Line Advance, the last day of the
Interest Period specified in the applicable Notice of Swing Line Borrowing
(which Interest Period shall end no later than five Business Days after the
requested date of such Borrowing) and (ii) the Termination Date applicable to
such Lender.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance and for each Tranche A Swing Line Advance, a rate per annum
equal at all times to the sum of (x) the Base Rate in effect from time to time
plus (y) the Applicable Margin in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full or Swing Line Advance is paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance and for each Tranche B Swing Line
Advance, a rate per annum equal at all times during each Interest Period for
such Revolving Credit Advance to the sum of (x) the Eurocurrency Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurocurrency Rate Advance shall be
Converted or such Advance shall be paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each overdue Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

 

26



--------------------------------------------------------------------------------

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Appropriate Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b) If, with respect to any Eurocurrency Rate Advances under any Facility, the
Lenders owed at least 50% of the then aggregate unpaid principal amount of such
Facility notify the Agent that the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the applicable Borrower and the
Appropriate Lenders, whereupon (i) in the case of Advances outstanding under the
Tranche A Facility, the Borrower of such Eurocurrency Rate Advances will, on the
last day of the then existing Interest Period therefor, (A) if such Eurocurrency
Rate Advances are denominated in Dollars, either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (B) if such Eurocurrency
Rate Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) exchange such Advances into an Equivalent amount of Dollars and
Convert such Advances into Base Rate Advances, (ii) in the case of Advances
outstanding under the Tranche B Facility, the Borrower of such Eurocurrency Rate
Advances will, on the last day of the then existing Interest Period therefor
prepay such Advances and (iii) the obligation of the Appropriate Lenders to
make, or to Convert Tranche A Revolving Credit Advances into, Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Company and the
Appropriate Lenders that the circumstances causing such suspension no longer
exist.

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Appropriate Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) in the case of Advances outstanding under the Tranche A Facility, (x) if
such Eurocurrency Rate Advances are denominated in Dollars, Convert into Base
Rate Advances and (y) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be exchanged for an Equivalent amount of Dollars and Convert
into Base Rate Advances and (ii) in the case of Advances outstanding under the
Tranche B Facility, shall be continued with an Interest Period of one month,

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
(i) in the case of Advances outstanding under the Tranche A Facility, such
Advances shall automatically (A) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances and
(ii) in the case of Advances outstanding under the Tranche B Facility, shall be
repaid at the end of the applicable Interest Period.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance under the Tranche A Facility will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (B) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be exchanged for an Equivalent amount of
Dollars and be Converted into Base Rate Advances, (ii) the obligation of the
Tranche A Lenders to make, or to Convert Advances into, Eurocurrency Rate
Advances shall be suspended and (iii) each Eurocurrency Rate Advance under the
Tranche B Facility shall not be continued with an Interest Period of longer than
one month.

 

27



--------------------------------------------------------------------------------

(f) If Reuters LIBOR01 Page is unavailable,

(i) the Agent shall forthwith notify the applicable Borrower and the Appropriate
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) in the case of Advances outstanding under the
Tranche A Facility, (1) if such Eurocurrency Rate Advance is denominated in
Dollars, Convert into a Base Rate Advance and (2) if such Eurocurrency Rate
Advance is denominated in any Committed Currency, be prepaid by the applicable
Borrower or be automatically exchanged for an Equivalent amount of Dollars and
be Converted into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance) and (B) in the case of Advances
outstanding under the Tranche B Facility, shall bear interest at the Overnight
Rate, and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

(g) If any Borrower shall request an Interest Period of other than one, two,
three or six months and such Interest Period is approved by the appropriate
Lenders in accordance with clause (c) of the definition of Interest Period, the
Eurocurrency Rate Advances subject to such request shall bear interest at the
rate per annum equal to the rate determined by the Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Reuters
LIBOR01 Page rate (for the longest period for which the applicable Reuters
LIBOR01 Page rate is available for the applicable currency) that is shorter than
such Interest Period and (b) the applicable Reuters LIBOR01 Page rate for the
shortest period (for which such Reuters LIBOR01 Page rate is available for the
applicable currency) that exceeds such Interest Period, in each case, at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period. When determining the rate for a period which is less
than the shortest period for which the Reuters LIBOR01 Page rate is available,
the Reuters LIBOR01 Page rate for purposes of paragraph (a) above shall be
deemed to be the Overnight Rate.

SECTION 2.09. Optional Conversion of Tranche A Revolving Credit Advances. The
Borrower of any Advance may on any Business Day, upon notice given to the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of
Sections 2.08 and 2.12, Convert all Tranche A Revolving Credit Advances
denominated in Dollars of one Type comprising the same Borrowing into Tranche A
Revolving Credit Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(c), no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing shall be made ratably among the Tranche A Lenders in
accordance with their Tranche A Revolving Credit Commitments. Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Dollar denominated Tranche A Revolving Credit
Advances to be Converted, and (iii) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower
giving such notice.

 

28



--------------------------------------------------------------------------------

SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Revolving Credit Advances shall be in an
aggregate principal amount of not less than the Revolving Credit Borrowing
Minimum or a Revolving Credit Borrowing Multiple in excess thereof, (y) each
partial prepayment of Swing Line Advances shall in an aggregate principal amount
of not less than $1,000,000 or €1,000,000, as applicable, and (z) in the event
of any such prepayment of a Eurocurrency Rate Advance, such Borrower shall be
obligated to reimburse the Appropriate Lenders in respect thereof pursuant to
Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
interest payment date in respect of a Facility, the sum of the aggregate
principal amount of all Advances then outstanding (in each case determined as
the Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies) then outstanding exceeds 103% of the
aggregate Revolving Credit Commitments of the Appropriate Lenders on such date,
the Borrowers shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Advances owing by the Borrowers in an aggregate amount sufficient to reduce
such sum to an amount not to exceed 100% of the aggregate Revolving Credit
Commitments of the Appropriate Lenders on such date.

(ii) If, on any date that Tranche B Swing Line Advances are outstanding, the
Agent notifies the Company that the sum of the aggregate principal amount of all
Tranche B Revolving Credit Advances then outstanding (in each case determined as
the Equivalent in Dollars of the aggregate principal amount of all Advances
denominated in Euro) plus the aggregate principal amount of all Tranche B Swing
Line Advances then outstanding (in each case determined as the Equivalent in
Dollars of the aggregate principal amount of all Advances denominated in Euro)
exceeds 100% of the Tranche B Facility on such date, the Borrowers shall, as
soon as practicable and in any event within one Business Day after receipt of
such notice, prepay the outstanding principal amount of any Tranche B Revolving
Credit Advances or Tranche B Swing Line Advances owing by the Borrowers in an
aggregate amount sufficient to reduce such sum to an amount not to exceed the
Tranche B Facility on such date.

(iii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance or Tranche B Swing Line Advance on a date other than the last day
of an Interest Period or at its maturity, any additional amounts which the
applicable Borrower shall be obligated to reimburse to the Appropriate Lenders
in respect thereof pursuant to Section 9.04(c). The Agent shall give prompt
notice of any prepayment required under this Section 2.10(b) to the Company and
the Appropriate Lenders.

SECTION 2.11. Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate);

 

29



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Borrowers will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by, or Swing
Line Advances held by, such Lender, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or other Recipient
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, and demonstrating in reasonable detail the
calculations used, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrowers, shall be conclusive absent manifest error. In
preparation of any certificate by a Lender or other Recipient under this
subsection (c), such Person shall not be required to disclose any information
that such Person reasonably deems to be confidential or proprietary. The
Borrowers shall pay such Lender or Recipient, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or other Recipient’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or
other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or other
Recipient’s intention to claim compensation therefor (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any

 

30



--------------------------------------------------------------------------------

law or regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances in Dollars or any Committed Currency or to fund or maintain
Eurocurrency Rate Advances in Dollars or any Committed Currency hereunder,
(a) each Eurocurrency Rate Advance will automatically, upon such demand (i) in
the case of Advances outstanding under the Tranche A Facility (A) if such
Eurocurrency Rate Advance is denominated in Dollars, be Converted into a Base
Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in any
Committed Currency, be exchanged into an Equivalent amount of Dollars and be
Converted into a Base Rate Advance and (ii) in the case of Advances outstanding
under the Tranche B Faculty, be prepaid and (b) the obligation of the
Appropriate Lenders to make Eurocurrency Rate Advances or to Convert Revolving
Credit Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. Each Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, irrespective of any right of counterclaim
or set-off, not later than 11:00 A.M. (at the Payment Office for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or fees ratably (other than amounts payable
pursuant to Section 2.11, 2.14 or 9.04(c)) to the Appropriate Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
or an extension of the Commitments pursuant to Section 2.19 and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
or Extension Date, the Agent shall make all payments hereunder and under any
Notes issued in connection therewith in respect of the interest assumed thereby
to the Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) All computations of interest based on clause (a) of the definition of Base
Rate shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all other computations of interest and of fees shall be
made by the Agent on the basis of a year of 360 days (or, in each case of
Advances denominated in Committed Currencies where market practice differs, in
accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

31



--------------------------------------------------------------------------------

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the higher of the Overnight Rate and the cost of funds
incurred by the Agent in respect of such amount, plus any administrative,
processing or similar fees customarily charge by the Agent in connection with
the foregoing.

(e) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Appropriate Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
from one currency into another currency to the extent necessary to enable the
Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.13(e) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrowers agree to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(e).

SECTION 2.14. Taxes. (a) [Reserved].

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

32



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Agent), or by the Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.07(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document against any amount due to the Agent
under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or the Agent as will enable the Company
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Company and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

33



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iii) to the extent a Foreign Lender is not the beneficial owner, as determined
under U.S. federal income tax principles, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

(A) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(B) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

34



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that

(i) so long as the Advances shall not have become due and payable pursuant to
Section 6.01, any excess payment received by any Appropriate Lender shall be
shared on a pro rata basis only with other Appropriate Lenders;

 

35



--------------------------------------------------------------------------------

(ii) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(iii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of such Borrower and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Company may, at any time but in any event not more than once in any calendar
year prior to the

 

36



--------------------------------------------------------------------------------

Termination Date, by notice to the Agent, request that the aggregate amount of
the Revolving Credit Commitment under any Facility be increased by an amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Revolving Credit Commitments at any time
exceed $1,250,000,000 and (ii) on the date of any request by the Company for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Section 3.03 shall be satisfied.

(b) The Agent shall promptly notify the Appropriate Lenders of a request by the
Company for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”). Each Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Revolving Credit Commitment. If the Appropriate Lenders notify the Agent that
they are willing to increase the amount of their respective Revolving Credit
Commitments under the applicable Facility by an aggregate amount that exceeds
the amount of the requested Commitment Increase, the requested Commitment
Increase shall be allocated among the Appropriate Lenders willing to participate
therein in such amounts as are agreed between the Company and the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Appropriate Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Appropriate Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Company may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Appropriate Lenders as of the applicable
Commitment Date; provided, however, that the Commitment of each such Eligible
Assignee shall be in an amount of $10,000,000 or more.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the Company
or the Executive Committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Company (which may be in-house counsel), in a form reasonably
satisfactory to the Agent;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing reasonably satisfactory to the Company and the
Agent.

 

37



--------------------------------------------------------------------------------

On each Increase Date, upon fulfillment of the conditions set forth in
Section 3.03 and in the immediately preceding sentence of this Section 2.18(d),
the Agent shall notify the Appropriate Lenders (including, without limitation,
each Assuming Lender) and the Company, on or before 1:00 P.M. (New York City
time), by telecopier, of the occurrence of the Commitment Increase to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date. Each Increasing Lender and each Assuming Lender shall, before 2:00
P.M. (New York City time) on the Increase Date, purchase at par that portion of
outstanding Revolving Credit Advances of the other Appropriate Lenders or take
such other actions as the Agent may determine to be necessary to cause the
Revolving Credit Advances to be funded and held on a pro rata basis by the
Appropriate Lenders in accordance with their Ratable Shares.

SECTION 2.19. Extension of Commitment Termination Date. (a) Requests for
Extension. The Company may, by notice to the Agent (who shall promptly notify
the Lenders) not earlier than 60 days and not later than 45 days prior to the
first and/or second anniversary of the Effective Date (the “Extension Date”),
request that each Lender extend such Lender’s Termination Date for an additional
one year from the Termination Date; provided, however that on the date of any
request by the Company for an extension of the Termination Date and on the
related Extension Date the applicable conditions set forth in Section 3.03 shall
be satisfied.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by written notice to the Agent given not later than 15 days
later than the date of its receipt of such request (the “Notice Date”), advise
the Agent whether or not such Lender agrees to such extension (and each Lender
that determines not to so extend its Termination Date (a “Non-Extending Lender”)
shall notify the Agent of such fact promptly after such determination (but in
any event no later than the Notice Date) and any Lender that does not so advise
the Agent on or before the Notice Date shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree.

(c) Notification by Agent. The Agent shall notify the Company of each Lender’s
determination under Section 2.19(b) within three Business Days after the Notice
Date.

(d) Additional Commitment Lenders. The Company shall have the right on or before
the Extension Date to replace each Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) with the approval of the Agent and the
Swing Line Banks (which approvals shall not be unreasonably withheld), each of
which Additional Commitment Lenders shall have entered into an Assumption
Agreement pursuant to which such Additional Commitment Lender shall, effective
as of the Extension Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments of the Lenders that have agreed so to extend their
Termination Date and the additional Revolving Credit Commitments of the
Additional Commitment Lenders shall be more than 50% of the aggregate amount of
the Revolving Credit Commitments in effect immediately prior to the Extension
Date, then, effective as of the Extension Date, the Termination Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one year after the existing Termination Date (except that, if
such date is not a Business Day, such Termination Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

 

38



--------------------------------------------------------------------------------

SECTION 2.20. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply:

(i) so long as no Event of Default has occurred and is continuing, such
Defaulting Lenders’ Ratable Share of the Swing Line Advances under a Facility
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders having a Revolving Credit Commitment under such
Facility pro rata in accordance with their respective Revolving Credit
Commitments under such Facility; provided that (A) the sum of each
Non-Defaulting Lender’s aggregate principal amount of Revolving Credit Advances
and allocated share of the Swing Line Advances may not in any event exceed the
Revolving Credit Commitment under the applicable Facility of such Non-Defaulting
Lender as in effect at the time of such reallocation and (B) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Company, any other Borrower, the
Agent, any Swing Line Bank or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the Swing Line Advances under a Facility cannot be
so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrowers will, not later than three Business Days after written
demand by the Agent (at the direction of a Swing Line Bank in respect of such
Facility), (A) Cash Collateralize the obligations of the Borrowers in respect of
such Swing Line Advances in an amount at least equal to the aggregate amount of
the unreallocated portion of such Swing Line Advances, or (B) make other
arrangements reasonably satisfactory to the Agent and each applicable Swing Line
Bank, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender;

(iii) any amount paid by the Borrowers or otherwise received by the Agent for
the account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Agent in a segregated non-interest bearing account until (subject to
Section 2.20(c)) the termination of the Revolving Credit Commitments under the
applicable Facility and payment in full of all obligations of the Borrowers
hereunder and will be applied by the Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Agent under this Agreement, second to the payment of any amounts owing by
such Defaulting Lender to a Swing Line Bank in respect of such Facility (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Appropriate Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder in respect of such Facility, ratably among them
in accordance with the amounts of such fees then due and payable to them, fifth
to pay principal then due and payable to the Non-Defaulting Lenders hereunder in
respect of such Facility ratably in accordance with the amounts thereof then due
and payable to them, sixth to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders, and seventh after the termination of the
Revolving Credit Commitments under such Facility and payment in full of all
obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.20 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; and

(iv) so long as such Lender is a Defaulting Lender in respect of the applicable
Facility, no Swing Line Bank shall be required to fund any Swing Line Advance
unless it is satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(a)(ii), and
participating interests in any newly made Swing Line Advance shall be allocated
among Non-Defaulting Lenders in a manner consistent with Section 2.20(a)(ii)
(and such Defaulting Lender shall not participate therein).

 

39



--------------------------------------------------------------------------------

(b) No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.20,
performance by the Company of its obligations shall not be excused or otherwise
modified as a result of the operation of this Section 2.20. The rights and
remedies against a Defaulting Lender under this Section 2.20 are in addition to
any other rights and remedies which the Company, any other Borrower, the Agent,
any Swing Line Bank or any Lender may have against such Defaulting Lender.

(c) If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Credit Advances of the other Lenders in respect of the
applicable Facility or take such other actions as the Agent may determine to be
necessary to cause the Revolving Credit Advances under such Facility and funded
and held on a pro rata basis by the Appropriate Lenders in accordance with their
Ratable Shares, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.21. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires a Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.21(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender,

 

40



--------------------------------------------------------------------------------

then the Company may, at its sole expense and effort, upon notice to such Lender
and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.11 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Company or the assignee assuming such obligations shall have paid to the
Agent the assignment fee (if any) specified in Section 9.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which all of the following conditions precedent
have been satisfied:

(a) The Company shall have notified the Agent as to the proposed Effective Date.

(b) The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent).

(c) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

 

41



--------------------------------------------------------------------------------

(d) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance reasonably satisfactory to the Agent:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

(ii) Certified copies of the resolutions of the Board of Directors or other
similar governing body of each Loan Party approving this Agreement and the
Notes, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the Notes, as
applicable.

(iii) A certificate of the Secretary or an Assistant Secretary or comparable
officer of each Loan Party certifying the names and true signatures of the
officers of such Loan Party authorized to sign this Agreement and the Notes and
the other documents to be delivered hereunder.

(iv) A favorable opinion of (A) Greenberg Traurig, LLP, counsel for the Company,
(B) Heussen, local counsel for the Dutch Loan Parties, (C), Baker & McKenzie,
local counsel for IFF Lux, (D) Triay Stagnetto Neish, local counsel for IFF
Worldwide Gibraltar and (E) SEN Law Firm, local counsel for IFF Turkey, each in
a form reasonably satisfactory to the Agent and as to such other matters as any
Lender through the Agent may reasonably request.

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

(e) Each of the Lenders shall have received, at least two Business Days in
advance of the Effective Date, all documentation and other information required
by Governmental Authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including as required by the Patriot Act.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent:

(a) The Notes of such Designated Subsidiary to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.16.

(b) Certified copies of the resolutions of the Board of Directors or other
similar governing body of such Designated Subsidiary (with a certified English
translation if the original thereof is not in English) approving this Agreement
and the Notes to be delivered by it, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the Notes, as applicable.

(c) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

 

42



--------------------------------------------------------------------------------

(d) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.

(e) Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary in a form reasonably satisfactory to the Agent, and as to
such other matters as any Lender through the Agent may reasonably request.

(f) All documentation and other information reasonably requested by any Lender
to satisfy the requirements of Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
as required by the Patriot Act

SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase and
Commitment Extension. The obligation of each Appropriate Lender and each Swing
Line Bank to make an Advance (other than a Swing Line Advance made by a Lender
pursuant to Section 2.02(b)) on the occasion of each Borrowing, each Commitment
Increase and each extension of Commitments pursuant to Section 2.19 shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing or the applicable Increase Date or Extension
Date (as the case may be), the following statements shall be true (and each of
the giving of the applicable Notice of Revolving Credit Borrowing, Notice of
Swing Line Borrowing, request for Commitment Increase or request for Commitment
extension and the acceptance by any Borrower of the proceeds of such Borrowing
or such Increase Date shall constitute a representation and warranty by such
Borrower that on the date of such Borrowing or such Increase Date or Extension
Date such statements are true):

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Borrowings, the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct on and as
of such date (except for those representations and warranties that specifically
relate to a prior date, which shall have been correct on such prior date),
before and after giving effect to such Borrowing, such Commitment Increase or
such Commitment extension and to the application of the proceeds therefrom, as
though made on and as of such date, and additionally, if such Borrowing shall
have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are correct on and as of the date of such Borrowing, before and after giving
effect to such Borrowing, such Commitment Increase or such Commitment extension
(except for those representations and warranties that specifically relate to a
prior date, which shall have been correct on such prior date) and to the
application of the proceeds therefrom, as though made on and as of such date,
and

(ii) no event has occurred and is continuing, or would result from such
Borrowing, such Commitment Increase or such Commitment extension or from the
application of the proceeds therefrom, that constitutes a Default.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01 or 3.02, as the case
may be, each Lender shall be deemed to have consented to, approved or accepted
or to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Company, by notice to the Lenders, designates as the proposed Effective Date or
the date of the initial Advance to the applicable Designated Subsidiary, as the
case may be, specifying its objection thereto. The Agent shall promptly notify
the Lenders of the occurrence of the Effective Date and each date of initial
Advance to a Designated Subsidiary, as applicable.

 

43



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) Status. Each Loan Party is duly organized or duly incorporated (as the case
may be), validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and in respect of IFF Lux, that it
is in compliance with, in particular, the amended Luxembourg laws dated
10 August 1915 on commercial companies and 31 May 1999 on the domicile of
companies.

(b) Power and Authority. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party, and the consummation of the
transactions contemplated thereby, are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
conflict with (i) such Loan Party’s charter, by-laws or other constitutive
documents or (ii) any law or any material contractual restriction, or to the
knowledge of the Company, any other contractual restriction, binding on or
affecting such Loan Party.

(c) Validity and Admissibility in Evidence. All Authorizations required (i) for
the due execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party or (ii) (except for the requirement of
registration of the Loan Documents and/or any other documents referred to
therein as may be required by a Luxembourg court or an official Luxembourg
authority, as the case may be, in the case of their production in court
proceedings before a Luxembourg court or their submittal (either directly or by
way of reference) as a legal title before an official Luxembourg authority) to
make the Loan Documents to which it is a party admissible in evidence in its
jurisdiction of incorporation have been obtained or effected and are in full
force and effect.

(d) Binding Obligations. Each Loan Document once delivered will have been duly
executed and delivered by the Loan Party party thereto and each Loan Document
once delivered will be the legal, valid and binding obligation of the Loan Party
party thereto enforceable against it in accordance with its terms except to the
extent that such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally from time to time in effect and may be subject to
the discretion of courts with respect to the granting of equitable remedies and
to the power of courts to stay proceedings for the execution of judgments.

(e) Financial Statements. The Consolidated balance sheet of the Company and its
Subsidiaries as at December 31, 2013, and the related Consolidated statements of
income and cash flows of the Company and its Subsidiaries for the financial year
then ended, accompanied by an opinion of the Company’s auditors, copies of which
have been furnished to each Lender, fairly present in all material respects the
Consolidated financial condition of the Company and its Subsidiaries as at such
date and the Consolidated results of the operations of the Company and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied. Since December 31, 2013, there has been no Material
Adverse Change.

(f) No Proceedings Pending or Threatened. There is no pending or threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any

 

44



--------------------------------------------------------------------------------

Environmental Action, affecting the Company or any of its Subsidiaries before
any court, governmental agency or arbitrator that (i) except as disclosed in the
Company’s annual report on Form 10-K for the fiscal year ended December 31,
2013, could be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated thereby.

(g) Margin Stock Regulations. No Loan Party is engaged in the business of
extending and no Loan Party will extend credit for the purpose of purchasing or
carrying margin stock (within the meaning of the United States Regulation U
issued by the Board of Governors of the United States Federal Reserve System
(“Regulation U”)), and no proceeds of any Advances will be used directly or
indirectly to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock in violation of
Regulation U.

(h) Investment Company. No Loan Party is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended or otherwise subject to regulation thereunder.

(i) No Misleading Information.

(i) Any factual information taken as a whole and other than projected financial
information and information of a general economic or industry nature provided by
any of the Loan Parties or any of their Subsidiaries for the purposes of the
Information Memorandum was true and accurate in all material respects as at the
date it was provided or as at the date (if any) at which it is stated.

(ii) Nothing has occurred or been omitted from the Information Memorandum and no
information has been given or withheld that results in the information contained
in the Information Memorandum being untrue or misleading in any material
respect.

(iii) All written information taken as a whole and other than projected
financial information and information of a general economic or industry nature
(other than the Information Memorandum taken as a whole and other than projected
financial information and information of a general economic or industry nature)
supplied by any of the Loan Parties or any of the Company’s Subsidiaries to the
Agent or any Lender is true, complete and accurate in all material respects as
at the date it was given and is not misleading in any material respect.

(j) Dutch Banking Act. Each Dutch Loan Party is in compliance with the Dutch
Financial Supervision Act (Wet op het financieel toezicht) and any regulations
issued pursuant thereto (including, but not limited to, the Policy Guidelines
and Exemption Regulation).

(k) Tax Status. No notice under Section 36 of the Tax Collection Act
(Invorderingswet 1990) has been given by any Subsidiaries of the Company
incorporated in the Netherlands.

(l) Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Company its and its Subsidiaries’ agents, are in

 

45



--------------------------------------------------------------------------------

compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Company, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder:

(a) Authorization. Each Loan Party shall promptly (i) obtain, comply with and do
all that is necessary to maintain in full force and effect; and (ii) supply
certified copies to the Agent of, any Authorization required under any law or
regulation of its jurisdiction of incorporation to enable it to perform all of
its payment and other material obligations under any Loan Document to which it
is a party and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Loan Document.

(b) Compliance with Laws. Each Loan Party shall comply, and cause each of its
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except where (i) non-compliance would not, in the aggregate,
have a Material Adverse Effect or (ii) the necessity of compliance therewith is
contested in good faith by appropriate proceedings. The Company will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

(c) Taxes. Each Loan Party shall pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become overdue, (i) all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its assets and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its assets; provided, however, that no Loan Party nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

(d) Maintenance of Insurance. Each Loan Party shall maintain, and cause each of
its Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Loan Parties or such Subsidiary operates;
provided, however, that each of the Loan Parties and its Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Loan
Parties or such Subsidiary operates and to the extent consistent with prudent
business practice.

(e) Preservation of Corporate Existence, Etc. Each Loan Party shall preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises, provided,
however, that each of the Loan Parties and its Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(b)

 

46



--------------------------------------------------------------------------------

and provided further that neither the Loan Parties nor any of their Subsidiaries
shall be required to preserve any right or franchise if the preservation thereof
is no longer desirable in the conduct of the business of the relevant Loan Party
or its Subsidiaries, and that the loss thereof is not disadvantageous in any
material respect to the relevant Loan Party or its Subsidiaries or the Lenders.

(f) Keeping of Books. Each Loan Party shall keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Loan Parties and each such Subsidiary in accordance with, and to
the extent required by, generally accepted accounting principles in effect from
time to time.

(g) Maintenance of Properties, Etc. Each Loan Party shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

(h) Reporting Requirements. The Company shall furnish to the Agent (which shall
make available to the Lenders):

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to year-end
audit adjustments and the absence of footnotes) by a financial officer of the
Company as having been prepared in accordance with generally accepted accounting
principles in effect at such date and a certificate of a financial officer of
the Company as to compliance with the terms of this Agreement and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Company shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual audit report for such year for
the Company and its Subsidiaries, containing the Consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
PricewaterhouseCoopers LLP or other independent public accountants of comparable
size and of international reputation (which opinion shall be unqualified as to
going concern and scope of audit) and a certificate of a financial officer of
the Company as to compliance with the terms of this Agreement and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Company shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

 

47



--------------------------------------------------------------------------------

(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of an
officer of the Company setting forth details of such Default and the action that
the Company has taken or proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all material
reports that the Company sends to any of its securityholders, and copies of all
material reports and registration statements that the Company or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

(v) promptly after the commencement thereof, notice of all material actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and

(vi) such other information respecting the Company or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request.

Reports and financial statements required to be delivered by the Loan Parties
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(h) shall be
deemed to have been delivered on the date on which the Company posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.iff.com or is made publicly available on the United States
Securities and Exchange Commission’s EDGAR database provided that the Loan
Parties notify the Agent that such reports have been posted and that such web
site is accessible by the Agent and the Lenders; and provided further that paper
copies of the reports and financial statements referred to in Sections
5.01(h)(i), (ii) and (iv) shall be delivered by the Loan Parties to the Agent or
any Lender who requests it to deliver such paper copies until written notice to
cease delivering paper copies is given by the Agent or such Lender; and provided
further that in every instance the Loan Parties shall provide paper copies of
the certificates or opinions required by Sections 5.01(h)(i) and (ii) to the
Agent and each of the Lenders until such time as the Agent shall provide any of
them written notice otherwise.

(i) Visitation Rights. Each Loan Party shall, at any reasonable time and from
time to time, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, such Loan Party
and any of its Subsidiaries, and to discuss the affairs, finances and accounts
of such Loan Party and any of its Subsidiaries with any of their officers or
directors and with their independent certified public accountants. Unless an
Event of Default has occurred and is continuing, the Agent and the Lenders shall
be limited to one visit in any year, to be coordinated through the Agent.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder:

(a) Liens, Etc. No Loan Party shall create or suffer to exist, or permit any of
its Subsidiaries to create or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, other
than:

(i) Permitted Liens;

 

48



--------------------------------------------------------------------------------

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary in the ordinary course of business to
secure the purchase price of such real property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such real
property or equipment, or Liens existing on such real property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
real property) or extensions, renewals or replacements of any of the foregoing
for the same or a lesser amount, provided, however, that no such Lien shall
extend to or cover any assets of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any assets not theretofore subject to the Lien being
extended, renewed or replaced, provided further that the aggregate principal
amount of the indebtedness secured by the Lien referred to in this paragraph
(ii) shall not exceed $75,000,000 (or its equivalent in another currency or
currencies) at any time outstanding;

(iii) Liens on assets of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary;

(iv) other Liens securing Debt in an aggregate principal amount not to exceed
$175,000,000 (or its equivalent in another currency or currencies) at any time
outstanding;

(v) the replacement, extension or renewal of any Lien permitted by
paragraph (iii) above, provided that such replacement, extension or renewal
shall not extend to or cover any assets not subject to the Lien being replaced,
extended or renewed and provided further that the grantor of the Lien as obligor
of the relevant Debt shall not change and the amount of the Debt secured thereby
shall not increase as a result of such replacement, extension or renewal;

(vi) any Liens or pledges for the benefit of the Company or any of its
Subsidiaries arising by reason of deposits to qualify the Company or any of its
Subsidiaries to maintain self-insurance;

(vii) any Lien with respect to judgments and attachments that do not result in
an Event of Default;

(viii) Liens or assignments of accounts receivable arising in the ordinary
course of business under supply chain financing arrangements; and

(ix) Liens existing on the date of this Agreement granted by the Company or any
of its Subsidiaries and securing Debt or other obligations outstanding on the
date of this Agreement, as set forth on Schedule 5.02(a).

(b) Mergers, Etc. No Loan Party shall merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to any person, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Company may merge or consolidate with or into, or
dispose of assets to, any other Subsidiary of the Company;

 

49



--------------------------------------------------------------------------------

(ii) any Subsidiary of the Company may merge into or dispose of assets to the
Company;

(iii) the liquidation or reorganization of any Subsidiary of the Company which
is not a Loan Party is permitted so long as any payments or assets distributed
as a result of such liquidation or reorganization are distributed to the Company
or its Subsidiaries;

(iv) each of the Loan Parties may merge with any other Person organized under
the laws of the same country of organization as such Loan Party so long as the
surviving corporation has the obligations expressed to be assumed by the
relevant Loan Party hereunder and legal opinions in form and content reasonably
satisfactory to the Agent have been delivered to it, provided that the Company
shall provide not less than five Business Days notice of any such merger, and if
such merger obligates the Agent or any Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Agent or any Lender in
order for the Agent or such Lender to carry out and be satisfied it has complied
with the results of all necessary “know your customer” or other similar checks
under all applicable laws and regulations; and

(v) a Loan Party may dispose of an asset to a Person which is not the Company or
any of its Subsidiaries on terms that such asset is to be reacquired by a member
of the Company or any of its Subsidiaries (a “Reacquisition Sale and Leaseback
Transaction”) provided that the principal obligations of Company or such
Subsidiary, when aggregated with the principal obligations of Company or any of
its Subsidiaries in respect of all other Reacquisition Sale and Leaseback
Transactions entered into after the date hereof, do not exceed US$75,000,000 (or
its equivalent in another currency or currencies),

provided, in each case, that no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

(c) Accounting Changes. No Loan Party shall make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by GAAP.

(d) Change in Nature of Business. No Loan Party shall make, or permit any of its
Subsidiaries to make, any material change in the nature of the business of the
Company and its Subsidiaries, taken as a whole, as carried on at the date
hereof.

(e) Subsidiary Debt. No Loan Party shall permit any of its Subsidiaries to
create or suffer to exist, any Debt other than:

(i) Debt owed to the Company or to a wholly-owned Subsidiary of the Company;

 

50



--------------------------------------------------------------------------------

(ii) Debt (not falling within paragraphs (i), (iii), (v) and (vi) of this
Section 5.02(e) but including Debt falling within paragraph (iv) of this
Section 5.02(e)) aggregating for all of the Company’s Subsidiaries not more than
$800,000,000 (or its equivalent in another currency or currencies) at any one
time outstanding;

(iii) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(iv) Debt owed pursuant to the Loan Documents;

(v) Debt which is effectively subordinated to the payment obligations of the
Loan Parties to the Lenders hereunder to the reasonable satisfaction of the
Agent;

(vi) Debt under any Hedge Agreements entered into with any Lender or any
Affiliate of any Lender for the purpose of hedging risks associated with the
Company and its Subsidiaries’ operations (including, without limitation,
interest rate and foreign exchange and commodities price risks) in the ordinary
course of business consistent with past practice and not for speculative
purposes; and

(vii) Debt arising as a result of a Subsidiary of the Company entering into a
Reacquisition Sale and Leaseback Transaction provided that the principal
obligations of such Subsidiary, when aggregated with the principal obligations
of the Company and all other Subsidiaries of the Company in respect of all other
Reacquisition Sale and Leaseback Transactions entered into after the date
hereof, do not exceed US$75,000,000 (or its equivalent in another currency or
currencies).

(f) Use of Proceeds. No Loan Party will request any Borrowing, and no Loan Party
shall use, and each Loan Party shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company shall maintain a
ratio of Net Debt as of the end of any Relevant Period to Consolidated EBITDA in
respect of such Relevant Period of not more than 3.25 to 1.0.

 

51



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Non-payment. The Company or any other Borrower shall fail to pay any
principal of any Advance when the same becomes due and payable; or the Company
or any other Borrower shall fail to pay any interest on any Advance or make any
other payment of fees or other amounts payable under this Agreement or any Note
within three Business Days after the same becomes due and payable; or

(b) Misrepresentation. Any representation or warranty made by any Borrower
herein or by any Borrower (or any of its officers) in connection with any Loan
Document or by any Designated Subsidiary in the Designation Agreement pursuant
to which such Designated Subsidiary became a Borrower hereunder shall prove to
have been incorrect in any material respect when made; or

(c) Other Obligations. (i) The Company shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(e), 5.01(h)(iii), 5.02 or
5.03, or (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Company by the Agent or any Lender;
or

(d) Cross Default. (i) The Company or any of its Subsidiaries shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $75,000,000 in the aggregate (but
excluding Debt outstanding hereunder or with respect to Hedge Agreements) of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof, or (ii) the occurrence under
any Hedge Agreement of an Early Termination Date (as defined in such Hedge
Agreement) resulting from (A) any event of default under such Hedge Agreement as
to which the Company or any of its Subsidiaries is the Defaulting Party (as
defined in such Hedge Agreement) or (B) any Termination Event (as defined in
such Hedge Agreement) as to which the Company or any of its Subsidiaries is an
Affected Party (as defined in such Hedge Agreement) and, in either event, the
termination value with respect to any such Hedge Agreement owed by the Company
or any of its Subsidiaries as a result thereof is greater than $10,000,000 and
such Person fails to pay such termination value when due after applicable grace
periods; or

(e) Insolvency. The Company or any of its Subsidiaries shall (i) generally not
pay its debts as such debts become due (which in the case of a Luxembourg
entity, and without prejudice to the provisions set out in this paragraph, means
that such Luxembourg entity is or is deemed to be in a state of cessation of
payments (cessation de payments) and has lost its commercial creditworthiness
(ebranlement de credit)), (ii) admit in writing its inability to pay its debts
generally, (iii) make a general assignment for the benefit of creditors; or
(iv) any proceeding shall be instituted by or against the Company or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law

 

52



--------------------------------------------------------------------------------

relating to bankruptcy, insolvency or reorganization or relief of debtors (such
as, in particular, under Luxembourg law, a “faillite”, “gestion contrôlée”,
“concordat préventif de la faillite” or a “liquidation judiciaire”), or seeking
the entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Company or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); provided, however, that no Event
of Default will occur under this subsection (e) if the events or circumstances
referred to in paragraphs (i) through (iv) above apply only to a Subsidiary or
Subsidiaries of the Company which is or are not Borrowers unless: (x) the
aggregate amount of the consolidated assets of each Subsidiary of the Company
which is the subject of any event or circumstance, when aggregated with the
consolidated assets of each other Subsidiary of the Company which is the subject
of any such event or circumstance, is equal to or greater than 7.5% of the
consolidated assets of the Company and its Subsidiaries, taken as a whole, or
(y) the aggregate amount of the consolidated net sales of each Subsidiary of the
Company which is the subject of any such event or circumstance, when aggregated
with the consolidated net sales of each other Subsidiary of the Company which is
the subject of any such event or circumstance, is equal to or greater than 7.5%
of the consolidated net sales of the Company and its Subsidiaries, taken as a
whole, and for purposes of paragraphs (x) and (y) above, the consolidated assets
and consolidated net sales of any Subsidiary of the Company shall be determined
by reference to the most recent financial year of the Company and the most
recent set of annual audited accounts of the relevant Subsidiary of the Company,
if any (which, in the case of the consolidated assets and consolidated net sales
of the Company and its Subsidiaries, taken as a whole, shall mean the financial
statements referred to in Section 4.01(e) or the most recent set of financial
statements delivered pursuant to Section 5.01(h), whichever has been most
recently delivered to the Agent hereunder) provided that in the absence of any
such accounts in relation to any Subsidiary of the Company the figures for
consolidated assets and consolidated net sales of such Subsidiary shall be
determined by such Subsidiary’s auditors; or

(f) Judgments. Judgments or court orders for the payment of money in excess of
$75,000,000 in the aggregate shall be rendered against the Company or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or court order or (ii) there shall be any period
of 30 consecutive days during which such judgment or court order shall not have
been satisfied, vacated or stayed by reason of a pending appeal or otherwise;
provided, however, that any such judgment or court order shall not be an Event
of Default under this subsection (f) if and for so long as (i) the amount of
such judgment or court order is covered by a valid and binding policy of
insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A-” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or court order; or

(g) Change of Control or Ownership. (i) Any Person or two or more Persons acting
in concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Company
(or other securities convertible into such Voting Stock) representing 35% or
more of the combined voting power of all Voting Stock of the Company; or
(ii) during any period of up to 24 consecutive months, commencing after the date
of this Agreement, individuals who at the beginning of such 24-month period were
directors of the

 

53



--------------------------------------------------------------------------------

Company (together with any successors appointed, nominated or elected by such
directors in the ordinary course) shall cease for any reason to constitute a
majority of the board of directors of the Company; or

(h) ERISA. The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability in excess of $75,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Company or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

(i) so long as any Subsidiary of the Company is a Borrower, any provision of
Article VII shall for any reason cease to be valid and binding on or enforceable
against the Company, or the Company shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Borrowers, declare
the obligation of each Lender to make Advances (other than Advances to be made
by a Lender pursuant to Section 2.02(b) to fund its participation in outstanding
Swing Line Advances) to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by written notice to the Borrowers, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Company or any other
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances (other than Advances to be made by a Lender pursuant to
Section 2.02(b) to fund its participation in outstanding Swing Line Advances)
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Borrower now
or hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable and
documented fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Agreement. Without limiting the generality of
the foregoing, the Company’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any Borrower
to the Agent or any Lender under or in respect of this Agreement and the Notes
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.

SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or

 

54



--------------------------------------------------------------------------------

the rights of the Agent or any Lender with respect thereto. The obligations of
the Company under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other obligations of any other Borrower under or
in respect of this Agreement and the Notes, and a separate action or actions may
be brought and prosecuted against the Company to enforce this Guaranty,
irrespective of whether any action is brought against any Borrower or whether
any Borrower is joined in any such action or actions. The liability of the
Company under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the Company hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower under or in respect of this Agreement and the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement and the Notes or any other
assets of any Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of the
Company or other guarantor or surety with respect to the Guaranteed Obligations;
or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.

 

55



--------------------------------------------------------------------------------

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any Borrower, any other guarantor or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of the Company hereunder.

(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any of its Subsidiaries
now or hereafter known by the Agent or such Lender.

(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or been terminated.
If any amount shall be paid to the Company in violation of the immediately
preceding sentence at any time prior to the later of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty and (b) the Termination Date, such amount shall be received and held in
trust for the benefit of the Agent and the Lenders, shall be segregated from
other property and funds of the Company and shall forthwith be paid or delivered
to the Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of this Agreement and the Notes, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) the Company shall make payment to the Agent
or any Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this

 

56



--------------------------------------------------------------------------------

Guaranty shall have been paid in full in cash and (iii) the Termination Date
shall have occurred, the Agent and the Lenders will, at the Company’s request
and expense, execute and deliver to the Company appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Company of an interest in the Guaranteed
Obligations resulting from such payment made by the Company pursuant to this
Guaranty.

SECTION 7.05. Subordination. The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by any Borrower (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), the Company may receive regularly
scheduled payments from such Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), however, unless the Required Lenders
otherwise agree, the Company shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Borrower, the Company agrees that the Agent and
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Company receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), the Company shall, if the Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Agent and the Lenders and deliver such payments
to the Agent on account of the Guaranteed Obligations (including all Post
Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Company under the other provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Borrower), the Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of the Company, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require the Company (A) to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or

 

57



--------------------------------------------------------------------------------

otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitments,
the Advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to the Agent or such Lender herein or otherwise, in each
case as and to the extent provided in Section 9.07.

ARTICLE VIII

THE AGENT

SECTION 8.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and under the
other Loan Documents and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and neither the Company nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

SECTION 8.02. Rights as a Lender. (a) The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

58



--------------------------------------------------------------------------------

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by a Borrower or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the Agent
or any of its Related Parties to carry out any “know your customer” or other
checks in relation to any person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Company or any other Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Agent acted with gross negligence, bad faith or willful misconduct in the
selection of such sub-agents.

 

59



--------------------------------------------------------------------------------

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders, the Company and the other Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with and subject, so long as no Event of Default is
continuing, to the approval of the Company (such approval not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States and the United Kingdom, or an Affiliate of any such
bank with an office in the United States and the United Kingdom. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrowers and such Person remove
such Person as Agent and, in consultation with and subject, so long as no Event
of Default is continuing, to the approval of the Company (such approval not to
be unreasonable withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) except for any indemnity payments owed to the retiring or
removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent
(other than any rights to indemnity payments owed to the retiring or removed
Agent), and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

(d) Any resignation pursuant to this Section by a Person acting as Agent shall,
unless such Person shall notify the Borrowers and the Lenders otherwise, also
act to relieve such Person and its Affiliates of any obligation to advance Swing
Line Advances where such advance is to occur on or after the effective date of
such resignation. Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swing Line Bank, (ii) the
retiring Swing Line Bank shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
Swing Line Bank shall enter into an Assignment and Assumption and acquire from
the retiring Swing Line Bank each outstanding Swing Line Advance of such
retiring Swing Line Bank for a purchase price equal to par plus accrued
interest.

 

60



--------------------------------------------------------------------------------

SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agent or
documentation agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent or a Lender
hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (a) all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the definition of “Required
Lenders” or the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(iii) release the Company from any of its obligations under Article VII,
(iv) change Section 2.15 in a manner that would alter the pro rata sharing of
payments required thereby or (v) amend this Section 9.01; or (b) each Lender
directly affected thereby, do any of the following: (i) increase the Commitments
of the Lenders other than in accordance with Section 2.18, (ii) reduce the
principal of, or rate of interest on, the Advances or any fees or other amounts
payable hereunder or (iii) postpone any date fixed for any payment of principal
of, or interest on, the Advances or any fees or other amounts payable hereunder
other than in accordance with Section 2.19; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note and (y) no amendment,
waiver or consent shall, unless in writing and signed by each Swing Line Bank,
in addition to the Lenders required above to take such action, affect the rights
or obligations of such Swing Line Bank under this Agreement.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Company or any other Loan Party, to it at 512 W. 57th Street, New
York, New York, 10019, Attention of Treasurer (Facsimile No. (212) 708-7130;
Telephone No. (212) 708-7173; E-mail: Robert.Anderson@iff.com);

 

61



--------------------------------------------------------------------------------

(ii) if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3, New
Castle, Delaware, 19720, Attention of Bank Loan Syndications (Facsimile No.
(212) 994-0961; Telephone No. (302) 894-6010; E-mail:
global.loans.support@citi.com:);

(iii) if to the Sub-Agent, to Citibank International plc at Citigroup Center, 25
Canada Square, London, E14 5LB. Attention of European Loans Agency, EMEA,
(Facsimile No. 44 (0) 207492 3980; Telephone No.: 44 (0) 207500 4245);

(iv) if to a Lender, to it at its address (or facsimile number or e-mail) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Loan Party agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or

 

62



--------------------------------------------------------------------------------

statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Company or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Company’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) Costs and Expenses. The Company shall pay
upon demand and presentation of a statement of account (i) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of one
New York counsel for the Agent, and one local counsel to the Agent in each
relevant jurisdiction) in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Agent, any Lender (including
the reasonable and documented fees, charges and disbursements any counsel for
the Agent or any Lender) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 9.04(a), or (B) in connection with the
Advances made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Advances.

(b) Indemnification by the Company. The Company shall indemnify the Agent, the
Sub-Agent and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee but excluding loss of
anticipated profits, business or anticipated savings), incurred by any
Indemnitee or asserted against any Indemnitee by any Person other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Advance or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Action related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that any such indemnity as provided in this Section 9.04(b) shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent

 

63



--------------------------------------------------------------------------------

jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee. This
Section 9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Breakage Indemnity. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance or Tranche B Swing Line Advance is made by any
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance as a result of a payment or Conversion,
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Company pursuant to Section 2.21(b), or if any Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, the applicable Borrower
shall, upon written demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it
reasonably incurs as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

(d) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Agent, the Sub-Agent, any Swing Line Bank or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Agent, the Sub-Agent, such Swing Line Bank or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to any Swing
Line Bank solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ pro rata share of the Tranche A Revolving
Credit Commitment or Tranche B Revolving Credit Commitment, as appropriate
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent, the Sub-Agent, such Swing
Line Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agent, the Sub-Agent or any such Swing Line Bank in
connection with such capacity; provided, further, that no Lender shall be liable
for any portion of such losses, claims, damages, liabilities or related expenses
to the extent they are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of the Agent, the Sub-Agent or such Swing Line Bank, as
applicable. The obligations of the Lenders under this paragraph (c) are several,
and the failure of any Lender to perform its obligations under this paragraph
(c) shall not affect any other Lender’s obligations under this paragraph nor
shall any Lender be responsible for the failure of any other Lender to perform
its obligations under this paragraph.

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages, including without limitation, any
loss of profits, business or anticipated savings (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, or the use of the
proceeds thereof. No party hereto shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

64



--------------------------------------------------------------------------------

(f) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(g) Survival. Each party’s obligations under Section 2.11, Section 2.14 and this
Section shall survive the termination of the Loan Documents and payment of the
obligations hereunder.

SECTION 9.05. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law and subject to exceptions of mandatory law in the country of incorporation
of each Borrower, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Company or any
other Loan Party against any and all of the obligations of the Company or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Company and the Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company, each other Borrower and the Agent and when the Agent shall have
received executed counterparts hereof from each Initial Lender and thereafter
shall be binding upon and inure to the benefit of the Company, each other
Borrower, the Agent and each Lender and their respective successors and assigns,
except that neither the Company nor any other Borrower shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of all of the Lenders, except as otherwise permitted by this Agreement,
including without limitation, Section 5.02(b).

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

65



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned,
provided, however, if the amount of such assignment is less than €100,000 (or
its equivalent in any other currency) or such greater amount as may be required
pursuant to the Dutch Financial Supervision Act (Wet op het financieel toezicht)
as amended from time to time, the assignee is a “Professional Market Party”
within the meaning of the Dutch Financial Supervision Act; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, in the case of any assignment in
respect of any Facility, or an integral multiple of $1,000,000 in excess
thereof, unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received notice thereof;

 

66



--------------------------------------------------------------------------------

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of each applicable Swing Line Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the its applicable Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Swing Line Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in Swing
Line Advances in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been

 

67



--------------------------------------------------------------------------------

a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Agent or any Swing Line Bank, sell participations to
any Person (other than a natural Person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrowers, the Agent and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) that to the
extent the participation concerns an amount of less than €100,000 (or its
equivalent in any other currency) or such greater amount as may be required
pursuant to the Dutch Financial Supervision Act (Wet op het financieel toezicht)
as amended from time to time, the Participant is a “Professional Market Party”
within the meaning of the Dutch Financial Supervision Act. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.04(d)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.11, 9.04(d) and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(g) (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.21(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of

 

68



--------------------------------------------------------------------------------

each Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.08. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that, in such case and in the case of clause
(b) above, the Agent or such Lender, as applicable, shall use reasonable efforts
to notify the Company promptly thereof prior to disclosure of such Information,
to the extent practicable and it is not prohibited from doing so by any law or
regulation or by such subpoena or legal process, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any Note
or any action or proceeding relating to this Agreement or any Note or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement ((it being
understood that such actual or prospective assignee or participant will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative or other
transaction under which payments are to be made by reference to the Company and
its obligations, this Agreement or payments hereunder (it being understood that
such actual or prospective party will be informed of the confidential nature of
such Information and instructed to keep such Information confidential),
(iii) any rating agency, or (iv) the CUSIP Service Bureau or any similar
organization, (g) with the written consent of the Company or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Company unless the Agent or such Lender, as applicable, has actual
knowledge that such source was required to keep such Information confidential.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their

 

69



--------------------------------------------------------------------------------

respective businesses, other than any such information that is available to the
Agent or any Lender on a nonconfidential basis prior to disclosure by the
Company or any of its Subsidiaries, provided that, in the case of information
received from the Company or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential or
should, because of its nature, reasonably be understood to be confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the Effective Date, notify the Agent
that the Company intends to designate a Subsidiary as a “Designated Subsidiary”
for purposes of this Agreement. On or after the date that is 15 Business Days
after such notice, upon delivery to the Agent of a Designation Letter duly
executed by the Company and the respective Subsidiary and substantially in the
form of Exhibit D hereto, such Subsidiary shall thereupon become a “Designated
Subsidiary” for purposes of this Agreement and, as such, shall have all of the
rights and obligations of a Borrower hereunder. The Agent shall promptly notify
each Lender of the Company’s notice of such pending designation by the Company
and the identity of the respective Subsidiary. Following the giving of any
notice pursuant to this Section 9.09(a), if the designation of such Designated
Subsidiary obligates the Agent or any Lender to comply with “know your customer”
or similar identification procedures in circumstances where the necessary
information is not already available to it, the Company shall, promptly upon the
request of the Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Agent or any Lender in order for the Agent or
such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations.

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Designated Subsidiary (in the case of all other amounts), or (B) cancel its
request to designate such Subsidiary as a “Designated Subsidiary” hereunder.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Designated Subsidiary then, so long as at the time no Notice of Revolving
Credit Borrowing in respect of such Designated Subsidiary is outstanding, such
Subsidiary’s status as a “Designated Subsidiary” shall terminate upon

 

70



--------------------------------------------------------------------------------

written notice to such effect from the Agent to the Lenders (which notice the
Agent shall give promptly upon its receipt of a request therefor from the
Company). Thereafter, the Lenders shall be under no further obligation to make
any Advance hereunder to such Designated Subsidiary.

SECTION 9.10. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Jurisdiction. Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Company or any other Loan Party or its properties in the courts of
any jurisdiction in connection with the exercise of any rights under any
agreement related to collateral provided hereunder that is governed by laws
other than the law of the State of New York or to enforce a judgment obtained
from a court in New York.

(c) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Each of IFF Lux, NL
Holding, IFF Nederland, IFF Worldwide Gibraltar, IFF Turkey and each Designated
Subsidiary hereby agrees that service of process in any action or proceeding
brought in any New York State court or in federal court described in subsection
(b) above may be made upon the Company at its address set forth in Section 9.02
and of IFF Lux, NL Holding, IFF Nederland, IFF Worldwide Gibraltar, IFF Turkey
and each Designated Subsidiary hereby irrevocably appoints the Company its
authorized agent to accept such service of process, and agrees that the failure
of the Company to give any notice of any such service shall not impair or affect
the validity of such service or of any judgment rendered in any action or
proceeding based thereon. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so

 

71



--------------------------------------------------------------------------------

executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier or other electronic means shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

SECTION 9.13. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

SECTION 9.14. [Reserved].

SECTION 9.15. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Agent, as applicable, to identify each Borrower in accordance with the
Patriot Act. Each Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

72



--------------------------------------------------------------------------------

SECTION 9.16. Power of Attorney. Each Subsidiary of the Company may from time to
time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.

SECTION 9.17. No Fiduciary Duty. Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, each Borrower and its Affiliates, on the one hand, and the
Agent, the Bookrunners, Arrangers, syndication agent, documentation agent, the
Lenders and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agent, the Bookrunners, Arrangers, syndication agent,
documentation agent, the Lenders or their respective Affiliates and no such duty
will be deemed to have arisen in connection with any such transactions or
communications.

SECTION 9.18. Waiver of Jury Trial. Each of the Company, the other Borrowers,
the Agent and the Lenders hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC. By  

/s/ Robert Anderson

  Name:   Robert Anderson   Title:   Treasurer INTERNATIONAL FLAVORS &
FRAGRANCES (LUXEMBOURG) S.à.r.l. By  

/s/ Robert Anderson

  Name:   Robert Anderson   Title:   Manager INTERNATIONAL FLAVORS & FRAGRANCES
(NEDERLAND) HOLDING B.V. By  

/s/ Jeroen Henricus Maria van Noorden

  Name:   Jeroen Henricus Maria van Noorden   Title:   Managing Director
INTERNATIONAL FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V. By  

/s/ Jeroen Henricus Maria van Noorden

  Name:   Jeroen Henricus Maria van Noorden   Title:   Managing Director
EXECUTED AS A DEED by IFF WORLDWIDE (GIBRALTAR) LIMITED and signed by By  

/s/ Robert Anderson

  Name:   Robert Anderson   Title:   Director By  

/s/ Richard O’Leary

  Name:   Richard O’Leary   Title:   Director

 

[Signature Page to IFF Credit Agreement]



--------------------------------------------------------------------------------

IFF AROMA ESANS SANAYI VE TICARET ANONIM SIRKETI By  

/s/ Server Tolga Tanriover

  Name:   Server Tolga Tanriover   Title:   Board Member By  

/s/ Meryem Berna Balibasa

  Name:   Meryem Berna Balibasa   Title:   Vice-President

 

[Signature Page to IFF Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Agent

By  

/s/ Shannon Sweeney

  Name:   Shannon Sweeney   Title:   Vice President Initial Lenders CITIBANK,
N.A. By  

/s/ Shannon Sweeney

  Name:   Shannon Sweeney   Title:   Vice President CITIBANK INTERNATIONAL PLC,
as Tranche B Swing Line Bank By  

/s/ Jeremy Hayes

  Name:   Jeremy Hayes   Title:   Agency Officer BNP PARIBAS By  

/s/ Berangere Allen

  Name:   Berangere Allen   Title:   Director By  

/s/ Richard Pace

  Name:   Richard Pace   Title:   Managing Director

 

[Signature Page to IFF Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS FORTIS S.A./N.V. By  

/s/ Hans MAAS

  Name:   Hans MAAS   Title:   Executive Director By  

/s/ Hans DE LANGHE

  Name:   Hans DE LANGHE   Title:   Manager JPMORGAN CHASE BANK, N.A. By  

/s/ Joon Hur

  Name:   Joon Hur   Title:   Vice President THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. By  

/s/ Adrienne Young

  Name:   Adrienne Young   Title:   Vice-President MORGAN STANLEY BANK, N.A. By
 

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory RBS CITIZENS, N.A. By  

/s/ Hassan Sayed

  Name:   Hassan Sayed   Title:   Vice President

 

[Signature Page to IFF Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By  

/s/ Michael N. Ryno

  Name:   Michael N. Ryno   Title:   Vice President SANTANDER BANK, N.A. By  

/s/ William Maag

  Name:   William Maag   Title:   Senior Vice President ING BANK N.V., DUBLIN
BRANCH By  

/s/ Aidan Neill

  Name:   Aidan Neill   Title:   Director By  

/s/ Shaun Hawley

  Name:   Shaun Hawley   Title:   Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION By  

/s/ Tony Sood

  Name:   Tony Sood   Title:   Director

 

[Signature Page to IFF Credit Agreement]



--------------------------------------------------------------------------------

    STANDARD CHARTERED BANK By  

/s/ Robert K. Reddington

    By:  

/s/ Johanna Minaya

  Name:   Robert K. Reddington       Name:   Johanna Minaya   Title:   Credit
Documentation Manager       Title:   Associate Director             Capital
Markets         COBANK, ACB         By  

/s/ Zack Carpenter

          Name:   Zack Carpenter           Title:   Vice President        
INDUSTRIAL AND COMMERCIAL BANK OF CHINA (EUROPE) S.A. AMSTERDAM BRANCH       By
 

/s/ JIN Weihuang

          Name:   JIN Weihuang           Title:   Deputy General Manager

 

[Signature Page to IFF Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

INTERNATIONAL FLAVORS & FRAGRANCES INC.

FIVE YEAR CREDIT AGREEMENT COMMITMENTS

 

Name of Lender

   Tranche A
Revolving
Credit Commitment      Tranche A
Swing Line
Commitment      Tranche B
Revolving
Credit Commitment1      Tranche B
Swing Line
Commitment
(Euro)      Tranche B
Swing Line
Commitment
(Dollar)  

Citibank, N.A.

   $ 50,614,525.14       $ 25,000,000.00       $ 69,385,474.86          $
25,000,000.00   

Citibank International plc

            € 50,000,000.00      

BNP Paribas

   $ 50,614,525.14               

BNP Paribas Fortis S.A./N.V.

         $ 69,385,474.86         

JPMorgan Chase Bank, N.A.

   $ 50,614,525.14          $ 69,385,474.86         

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 42,178,770.97          $ 57,821,229.03         

Morgan Stanley Bank, N.A.

   $ 75,000,000.00               

RBS Citizens, N.A.

   $ 31,634,078.21          $ 43,365,921.79         

U.S. Bank National Association

   $ 31,634,078.21          $ 43,365,921.79         

Santander Bank, N.A.

   $ 31,634,078.21          $ 43,365,921.79         

ING Bank N.V. Dublin Branch

   $ 21,089,385.47          $ 28,910,614.53         

Wells Fargo Bank, National Association

   $ 21,089,385.47          $ 28,910,614.53         

Standard Chartered Bank

   $ 14,762,569.83          $ 25,237,430.17         

CoBank, ACB

   $ 25,000,000.00               

Industrial and Commercial Bank of China (Europe) S.A. Amsterdam Branch

   $ 10,544,692.74          $ 14,455,307.26            

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total:

   $ 456,410,614.53       $ 25,000,000.00       $ 493,589,385.47       €
50,000,000.00       $ 25,000,000.00      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

1  Notwithstanding the delineation of the Tranche B Revolving Commitments in
Dollars, the Tranche B Revolving Advances are available in the Equivalent Amount
of any Committed Currency, as provided in Section 2.01(a)(ii).

 

1



--------------------------------------------------------------------------------

Schedule 5.02(a)

Existing Liens

None.

 

1



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

U.S.$                Dated:             , 20     

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                             corporation (the “Borrower”), HEREBY PROMISES TO
PAY to the order of                              (the “Lender”) for the account
of its Applicable Lending Office on the Termination Date (each as defined in the
Credit Agreement referred to below) the principal sum of U.S.$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate principal amount of
the Advances made by the Lender to the Borrower pursuant to the Credit
Agreement, dated as of November 9, 2011, amended and restated as of April 4,
2014, among the Borrower, the Lender and certain other borrowers and lenders
parties thereto, and Citibank, N.A., as Agent for the Lender and such other
lenders (as amended, restated, amended and restated, supplemented or modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note, (ii) contains provisions for determining the Dollar Equivalent of Advances
denominated in Committed Currencies and (iii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

1



--------------------------------------------------------------------------------

[NAME OF BORROWER] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance    Amount of
Principal Paid
or Prepaid    Unpaid Principal
Balance    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                 



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

Citibank International plc

Citigroup Center

25 Canada Square,

London, E14 5LB

Attn European Loans Agency, EMEA

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
November 9, 2011, amended and restated as of April 4, 2014 (as amended,
restated, amended and restated, supplemented or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain other borrowers and Lenders parties
thereto and Citibank, N.A., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Revolving Credit Borrowing is             ,
20    .

(ii) The Proposed Revolving Credit Borrowing is to be made under the Tranche
[A][B] Facility. The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$            ][for a Revolving Credit Borrowing in a Committed Currency, list
currency and amount of Revolving Credit Borrowing].

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is             month[s].]

 

1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement [(except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof)]2 [and, in the case of
any Revolving Credit Borrowing made to a Designated Subsidiary, in the
Designation Agreement for such Designated Subsidiary,]3 are correct, before and
after giving effect to the Proposed Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date
(except for those representations and warranties that specifically relate to a
prior date, which shall have been correct on such prior date); and

(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

 

Very truly yours, [NAME OF BORROWER] By  

 

  Name:   Title:

 

2  Insert bracketed text for borrowings requested after the Closing Date.

3  Insert bracketed text for borrowings by a Designated Subsidiary.



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:   

 

       

 

     [Assignor [is] [is not] a Defaulting Lender]    2.   Assignee:   

 

       

 

     [indicate [Lender][Affiliate][Approved Fund] of [identify Lender]]    3.  
Borrower(s):   

 

   4.   Agent:    Citibank, N.A., as the administrative agent under the Credit
Agreement



--------------------------------------------------------------------------------

5.   Credit Agreement:    The Credit Agreement dated as of November 9, 2011,
amended and restated as of April 4, 2014 among International Flavors &
Fragrances Inc., the other Borrowers party thereto, the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, and the other agents parties thereto 6.
  Assigned Interest[s]:      

 

Assignor

   Assignee    Facility
Assigned4    Aggregate Amount of
Commitment/
Advances for all
Lenders5      Amount of
Commitment/
Advances
Assigned8      Percentage
Assigned of
Commitment/
Advances6     CUSIP
Number          $                    $                           %             $
                   $                           %             $                
   $                           %   

 

[7. Trade Date:                ]7

[Page break]

 

4  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Tranche A
Facility,” or “Tranche B Facility”.)

5  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

7  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

[Consented to and]8 Accepted:

 

[NAME OF AGENT], as Agent By:  

 

  Name:   Title: [Consented to:]9 [NAME OF RELEVANT PARTY] By:  

 

  Name:   Title:

 

8  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

9  To be added only if the consent of any Borrower and/or other parties (e.g.
Swing Line Bank, Issuing Bank) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower[s], any of [its/their] Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document, or (iv) the
performance or observance by the Borrower[s], any of [its/their] Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.07(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 9.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(h) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT F - FORM OF

DESIGNATION AGREEMENT

[DATE]

To each of the Lenders

parties to the Credit Agreement

(as defined below) and to Citibank, N.A.,

as Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Credit Agreement, November 9, 2011, amended and
restated as of April 4, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among International Flavors & Fragrances Inc., a New York corporation (the
“Company”), the other borrowers party thereto, the Lenders (as defined in the
Credit Agreement) and Citibank, N.A., as agent for the Lenders (the “Agent”).
Terms defined in the Credit Agreement are used herein with the same meaning.

Please be advised that pursuant to Section 9.09 of the Credit Agreement, the
Company hereby designates its undersigned Subsidiary,                     
(“Designated Subsidiary”), as a “Designated Subsidiary” under and for all
purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

(a) The Designated Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of                     .

(b) The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement and the Notes, if any, to be
delivered by it are within the Designated Subsidiary’s corporate or other
powers, have been duly authorized by all necessary corporate action and do not
conflict with (i) the Designated Subsidiary’s charter or by-laws other
constitutive documents or (ii) any law or any material contractual restriction,
or to the knowledge of the Designated Subsidiary, any other contractual
restriction, binding on or affecting the Designated Subsidiary. The Designation
Agreement and the Notes, if any, delivered by it have been duly executed and
delivered on behalf of the Designated Subsidiary.

(c) All Authorizations required (i) for the due execution, delivery and
performance by the Designated Subsidiary of this Designation Agreement, the
Credit Agreement or the Notes, if any, to be delivered by it or (ii) to make the
Designation Agreement, the Credit Agreement or the Notes, if any, admissible in
evidence in its jurisdiction of incorporation have been obtained or effected and
are in full force and effect.

(d) This Designation Agreement is, and the Notes, if any, to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, except to the extent that
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’



--------------------------------------------------------------------------------

rights generally from time to time in effect and may be subject to the
discretion of courts with respect to the granting of equitable remedies and to
the power of courts to stay proceedings for the execution of judgments.

(e) There is no pending or threatened action, suit, investigation or proceeding,
including, without limitation, any Environmental Action, affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary.

The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at 512 W. 57th Street, New York, New York 10019,
Attention:                      (the “Process Agent”) and the Designated
Subsidiary hereby irrevocably appoints the Process Agent to give any notice of
any such service of process, and agrees that the failure of the Process Agent to
give any notice of any such service shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon.

The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in New York, New York through the
Termination Date and will give the Agent prompt notice of any change of address
of the Company, (ii) the Company will perform its duties as Process Agent to
receive on behalf of the Designated Subsidiary and its property service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding in any New York State or federal court sitting in New
York City arising out of or relating to the Credit Agreement and (iii) the
Company will forward forthwith to the Designated Subsidiary at its address at
                     or, if different, its then current address, copies of any
summons, complaint and other process which the Company received in connection
with its appointment as Process Agent.

This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours, INTERNATIONAL FLAVORS & FRAGRANCES INC., as the Company

By

 

 

  Name:   Title: [THE DESIGNATED SUBSIDIARY], as the Designated Subsidiary

By

 

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G – TAX FORMS

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 9, 2011,
amended and restated as of April 4  , 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
International Flavors & Fragrances Inc., International Flavors & Fragrances
(Luxembourg) S.à.r.l., International Flavors & Fragrances (Nederland) Holding
B.V., International Flavors & Fragrances (Nederland) B.V., IFF Latin American
Holdings (España) S.L., Citibank, N.A., as administrative agent, and each lender
from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrowers and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

  Name:   Title:

Date:                          , 20[  ]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 9, 2011,
amended and restated as of April 4, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among International
Flavors & Fragrances Inc., International Flavors & Fragrances (Luxembourg)
S.à.r.l., International Flavors & Fragrances (Nederland) Holding B.V.,
International Flavors & Fragrances (Nederland) B.V., IFF Latin American Holdings
(España) S.L., Citibank, N.A., as administrative agent, and each lender from
time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

  Name:   Title:

Date:                          , 20[  ]

 

2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 9, 2011,
amended and restated as of April 4, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among International
Flavors & Fragrances Inc., International Flavors & Fragrances (Luxembourg)
S.à.r.l., International Flavors & Fragrances (Nederland) Holding B.V.,
International Flavors & Fragrances (Nederland) B.V., IFF Latin American Holdings
(España) S.L., Citibank, N.A., as administrative agent, and each lender from
time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

  Name:   Title:

Date:                          , 20[  ]

 

3



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 9, 2011,
amended and restated as of April 4, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among International
Flavors & Fragrances Inc., International Flavors & Fragrances (Luxembourg)
S.à.r.l., International Flavors & Fragrances (Nederland) Holding B.V.,
International Flavors & Fragrances (Nederland) B.V., IFF Latin American Holdings
(España) S.L., Citibank, N.A., as administrative agent, and each lender from
time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                          , 20[  ]

 

4